Exhibit 10.27

November 30, 2010

RCIV Holdings (Luxembourg) S.à.r.l.

c/o Apollo Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Avenue Capital Management II, L.P.

399 Park Avenue, 6th Floor

New York, New York 10022

Paulson & Co. Inc. (on behalf of the several investment funds and accounts
managed by it)

1251 Ave of the Americas, 50th Floor

New York, New York 10020

 

  Re: Support Agreement (this “Agreement”) regarding Realogy Corporation’s
offers to exchange (the “Exchange Offers”) its 10.50% Senior Notes due 2014 (the
“Existing Senior Cash Notes”), 11.00%/11.75% Senior Toggle Notes due 2014 (the
“Existing Senior Toggle Notes”) and 12.375% Senior Subordinated Notes due 2015
(the “Existing Subordinated Notes” and, together with the Existing Senior Cash
Notes and the Existing Senior Toggle Notes, the “Existing Notes”) for newly
issued (1) 11.00% Series A Convertible Notes due 2018 (the “Series A Convertible
Notes”), 11.00% Series B Convertible Notes due 2018 (the “Series B Convertible
Notes”) and 11.00% Series C Convertible Notes due 2018 (the “Series C
Convertible Notes” and, together with the Series A Convertible Notes and the
Series B Convertible Notes, the “Convertible Notes”) and/or (2) 11.00% Senior
Notes due 2017 (the “New 11.00% Senior Cash Notes”), 11.50% Senior Notes due
2017 (the “New 11.50% Senior Cash Notes”) and 12.875% Senior Subordinated Notes
due 2018 (the “New Subordinated Notes,” together with the New 11.50% Senior Cash
Notes, and the New 11.50% Senior Cash Notes, the “Extended Maturity Notes” and,
together with the Convertible Notes, the “New Notes”) .

Ladies and Gentlemen:

1. Participation in the Exchange Offers.

This Agreement is to confirm that if, at or prior to midnight, New York City
time, on December 6, 2010, Realogy Corporation, a Delaware corporation (the
“Company”) and an indirect subsidiary of Domus Holdings Corp., a Delaware
corporation (“Holdings” and, together with the Company, the “Company Parties”),
commences the Exchange Offers, the undersigned holders of Existing Notes (each
together with their respective affiliates and the several investment funds and
accounts managed by them,



--------------------------------------------------------------------------------

the “Noteholders”) will each as soon as practicable following such commencement
tender into the Exchange Offers (i) the aggregate principal amount and series of
Existing Notes set forth under such Noteholder’s name on the signature pages
hereto (collectively, the “Initial Notes”) no later than the fifth business day
following the commencement of the Exchange Offers and (ii) any Existing Notes
acquired by such Noteholder from the date of this Agreement through the
expiration of the Exchange Offers (collectively, the “After-Acquired Notes” and,
together with the Initial Notes, the “Noteholders’ Notes”), in each case, in
exchange for Convertible Notes and/or Extended Maturity Notes in such proportion
as set forth under such Noteholder’s name on the signature pages hereto, plus
accrued and unpaid interest paid in cash on such Noteholder’s Notes,
substantially in accordance with the applicable procedures and upon the terms
and conditions set forth in the term sheet attached as Exhibit A hereto (the
“Term Sheet”) and to be set forth in the definitive offering memorandum relating
to the Exchange Offers (such definitive offering memorandum, as it may be
amended or supplemented from time to time, the “Offering Memorandum”).

2. Conditions.

(a) Each Noteholder’s obligations under Section 1 of this Agreement shall be
subject to the satisfaction or fulfillment of the Tender Conditions (as defined
in the Term Sheet).

(b) The consummation of the Exchange Offers shall be subject to the satisfaction
of the conditions to be set forth in the Offering Memorandum, including the
fulfillment of the Exchange Conditions (as defined in the Term Sheet). The
Company may waive or amend any of the conditions to the consummation of the
Exchange Offers, including the Exchange Conditions, or make any modification to
the terms of the Exchange Offers (including the terms of the New Notes) in its
sole discretion, provided that any such waiver or modification will not
adversely affect any Noteholder’s holdings of New Notes without such
Noteholder’s prior written consent. In addition, the Company may make any of the
modifications to the terms of the Exchange Offers (including the terms of the
New Notes) set forth on Schedule II of the Term Sheet and any such modification
shall not be deemed to adversely affect any Noteholder’s holdings of New Notes.

 

2



--------------------------------------------------------------------------------

(c) The Company shall withdraw the Exchange Offers in the event that on any day
while the Exchange Offers are outstanding, any of the Tender Conditions would no
longer be able to be satisfied (and not susceptible to cure or redress using
commercially reasonable efforts) or waived by the Company in accordance with
this Agreement and the Term Sheet (except as a result of the failure of the
Noteholders to fulfill their obligations under this Agreement and the Term
Sheet).

(d) The Company shall have furnished to the Noteholder on the fifth business day
following the commencement of the Exchange Offers and on the closing date of the
Exchange Offers, a certificate of the Company, signed by an executive officer of
the Company and dated as of each respective date, to the effect that the
representations and warranties of the Company Parties in this Agreement are true
and correct in all material respects on and as of each respective date (except
for representations and warranties made as of a specified date, which shall be
true and correct only as of the specified date), with the same effect as if made
on such dates.

3. Representations and Warranties of the Company Parties. The Company Parties
represent and warrant as follows:

(a) Each of the Company Parties is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

(b) The Company Parties have the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and have taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.

(c) This Agreement has been duly executed and delivered by the Company Parties.
This Agreement is the legal, valid and binding obligation of the Company
Parties, enforceable against the Company Parties in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally and is in full force and effect.

(d) The Company is a wholly-owned indirect Subsidiary (as defined below) of
Holdings. “Subsidiary” means, with respect to any person, any corporation,
partnership, joint venture or other legal

 

3



--------------------------------------------------------------------------------

entity of which such person (either alone or through or together with any other
subsidiary), (1) owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interests, (2) has the power to elect a majority of
the board of directors or similar governing body or (3) has the power to direct
the business and policies.

(e) Neither the execution and delivery by the Company or Holdings of this
Agreement, the compliance by the Company or Holdings with the terms and
conditions hereof, nor the consummation by the Company or Holdings of the
transactions contemplated hereby and by the Term Sheet (the “Transactions”) will
(1) violate, result in a breach of, or constitute a default under their
respective certificates of incorporation or bylaws, or the respective
organization documents of their Subsidiaries (2) violate, result in a breach of,
or constitute a default under (with or without notice or lapse of time, or both)
any contract, judgment, order or decree to which the Company or Holdings or any
of their respective Subsidiaries is a party or is otherwise bound or give to
others any rights or interests (including rights of purchase, termination,
cancellation or acceleration) under any such agreement or instrument or
(3) conflict with or violate any applicable laws, statutes, rules, regulations,
ordinances judgments or orders (whether federal, state, local or foreign),
except in the case of clauses (2) and (3) as could not reasonably be expected to
materially adversely affect the Company or Holdings.

(f) As of the date of this Agreement, Holdings has 200,430,906 shares of common
stock, $0.01 par value per share, issued and outstanding, all of which were
validly issued, fully paid and non-assessable.

(g) The Company and each of its Subsidiaries has filed or furnished, as
applicable, all forms, filings, registrations, submissions, statements,
certifications, reports and documents required to be filed or furnished by it
with the U.S. Securities and Exchange Commission (the “SEC”) under the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the U.S.
Securities Act of 1933, as amended (the “Securities Act”) (collectively, “SEC
Filings”) since December 31, 2008 (the SEC Filings since December 31, 2008 and
through the date hereof, including any amendments thereto, the “Company
Reports”). As of their respective dates (or, if amended prior to the date
hereof, as of the date of such

 

4



--------------------------------------------------------------------------------

amendment), each of the Company Reports, as amended, complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, and any rules and regulations promulgated thereunder applicable
to the Company Reports. As of their respective dates (or, if amended prior to
the date hereof, as of the date of such amendment) and to the actual knowledge
of the Company, the Company Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading.

(h) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in the Company Reports were prepared (1) in
accordance with generally accepted accounting principles in the United States of
America (“GAAP”) applied on a consistent basis throughout the periods indicated
(except as may be indicated in the notes thereto or, in the case of interim
consolidated financial statements, where information and footnotes contained in
such financial statements are not required under the rules of the SEC to be in
compliance with GAAP) and (2) in compliance as to form, as of their respective
dates of filing with the SEC, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, and in each case such consolidated financial statements
fairly presented, in all material respects, the consolidated financial position,
results of operations, changes in stockholder’s equity and cash flows of the
Company and its consolidated Subsidiaries as of the respective dates thereof and
for the respective periods covered thereby (subject, in the case of unaudited
statements, to normal year-end adjustments which were not, individually or in
the aggregate, material to the Company and its consolidated Subsidiaries taken
as a whole).

(i) Neither Company Party nor any of their respective Subsidiaries has, within
the three years prior to the date hereof, taken any steps to seek protection
pursuant to any bankruptcy law, nor does either Company Party or any of their
respective Subsidiaries have any actual knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so. Neither
Company Party nor any of their respective

 

5



--------------------------------------------------------------------------------

Subsidiaries is, or will be as a result of the consummation of the Transactions,
Insolvent (as defined below). Neither Holdings nor Domus Intermediate Holdings
Corp. have any assets or liabilities other than those arising under this
Agreement or relating or incidental to the direct or indirect ownership of the
capital stock of the Company. “Insolvent” means, with respect to any person,
(1) that such person’s financial condition is such that the sum of such Person’s
Indebtedness (as defined below) is greater than all of such person’s property at
a fair valuation, (2) that such person intended to incur, or believed that it
would incur, Indebtedness that would be beyond such person’s ability to pay or
refinance as such Indebtedness matured or (3) that such person was engaged in a
business or a transaction, or was about to engage in business or a transaction,
for which any property remaining with such Person was an unreasonably small
capital.

(j) Neither Company Parties nor any of their respective Subsidiaries are in
default and no event has occurred or exists that, with notice or lapse of time
or both, would constitute such an event of default, in each case with respect to
any Indebtedness having an outstanding aggregate principal amount in excess of
$100 million. “Indebtedness” means, as to any person at any date, without
duplication, (1) all indebtedness of such person for borrowed money, (2) all
obligations of such person for the deferred purchase price of any property or
services (other than trade payables incurred in the ordinary course of such
person’s business), (3) all obligations of such person evidenced by notes,
bonds, debentures or other similar instruments, (4) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to any property acquired by such person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (5) all capital lease
obligations of such person, (6) all obligations of such person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (7) all guaranteed obligations of such person
in respect of obligations of the kind referred to in clauses (1) through
(6) above and (8) all obligations of the kind referred to in clauses (1) through
(7) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any lien, security interest or
encumbrance on any property owned by such

 

6



--------------------------------------------------------------------------------

person, whether or not such person has assumed or become liable for the payment
of such obligation. The Indebtedness of any person shall include, without
duplication, the Indebtedness of any other person to the extent such person is
liable therefor.

(k) Since September 30, 2010, there has been no Material Adverse Effect (as
defined in the Term Sheet).

(l) The issuance of the New Notes has been duly authorized by the Company
Parties and upon issuance and the exchange for the Existing Notes, the New Notes
shall be a legal, valid and binding obligation of the Company Parties,
enforceable against the Company Parties in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally. Upon conversion in accordance with the
terms of the Convertible Notes, the shares of Class A common stock, par value
$0.01 per share, of Holdings (the “Common Stock”) when issuable upon conversion
of the Convertible Notes (the “Conversion Shares”) will be validly issued, fully
paid and non-assessable.

(m) Assuming the truth and accuracy of the representations of each Noteholder
set forth in Section 4(d) and the representations of the dealer managers set
forth in the dealer manager agreement to be entered into in connection with the
Exchange Offers, it is not necessary, in connection with the issuance and sale
of the New Notes to the Noteholders, to register the New Notes under the
Securities Act.

4. Representations and Warranties of the Noteholders. Each Noteholder severally
represents and warrants to the Company Parties as follows:

(a) The Noteholder has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

(b) This Agreement has been duly executed and delivered by the Noteholder. This
Agreement is the legal, valid and binding obligation of the Noteholder,
enforceable against the Noteholder in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and is in full force and effect.

 

7



--------------------------------------------------------------------------------

(c) The Noteholder beneficially owns the aggregate principal amount of the
Existing Notes set forth under such Noteholder’s name on the signature pages
hereto, which represent all the Existing Notes held by the Noteholder as of the
date of this Agreement, and will beneficially own any After-Acquired Notes, in
each case, free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind. There are no contracts or other agreements between or
among the Noteholder and any other person that would conflict with, restrict or
prohibit the Noteholder’s ability to fulfill its obligations under this
Agreement.

(d) The Noteholder is (1) a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or (2) an institutional “accredited investor”
(within the meaning of Rule 501 (a)(1), (2), (3) or (7) of Regulation D under
the Securities Act).

(e) The Noteholder acknowledges that it has had the opportunity to speak with a
representative of the Company Parties and to obtain and review information
reasonably requested by the Noteholder from the Company Parties.

(f) The Noteholder understands that (1) the exchange of its Existing Notes for
New Notes is a speculative investment involving a high degree of risk, (2) no
representation is being made as to the business, financial position, results of
operations or prospects of the Company or the future value of the New Notes,
(3) the economic benefits that may be derived from the New Notes are uncertain
and (4) the total amount of the Noteholder’s investment could be lost.

(g) The Noteholder understands that the New Notes have not been registered under
the Securities Act or any state securities laws and that the New Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the Securities Act and state securities laws and regulations and
that the Company Parties are relying upon the truth and accuracy of, and the
Noteholder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Noteholder set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Noteholder to acquire the New Notes. The Noteholder understands that there is no
established market for the New Notes and that no public market for the New Notes
may

 

8



--------------------------------------------------------------------------------

develop. The Noteholder understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the New Notes or the fairness or suitability of
the investment in the New Notes nor have such authorities passed upon or
endorsed the merits of the Exchange Offers.

(h) The Noteholder is acquiring the New Notes for investment purposes only for
the account of the Noteholder and not with a view toward a distribution thereof
in violation of any federal or state securities laws.

(i) The Noteholder has conducted its own independent evaluation, made its own
analysis and consulted with advisors as it has deemed necessary, prudent or
advisable in order for the Noteholder to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement. The Noteholder has adequate information to evaluate the
transactions contemplated by this Agreement and has had the opportunity to
discuss such information with its advisors. In entering into the transactions
contemplated by this Agreement, the Noteholder is relying entirely upon such
independent evaluation and analysis and consultation with its advisors and has
not relied upon any oral or written representations and warranties of any kind
or nature by any of the Company Parties or anyone affiliated with the Company
Parties.

5. Covenants.

(a) Prior to the Termination Date (as defined below), each of the Company
Parties agrees to take, or cause to be taken, all actions reasonably necessary
to facilitate, encourage or otherwise support the Exchange Offers and the other
transactions contemplated by the Term Sheet and as described in the Offering
Memorandum, including, without limitation, disseminating or executing any
definitive documentation necessary to implement the Offering Memorandum and the
Term Sheet, substantially in accordance with the terms set forth in the Term
Sheet.

(b) Each of the Company Parties and each Noteholder will, to the extent
applicable, comply with the Regulatory Approval Covenant (as defined in the Term
Sheet).

 

9



--------------------------------------------------------------------------------

(c) Prior to the Termination Date, each Noteholder will not withdraw or revoke
any tender contemplated by this Agreement or the Term Sheet unless the Exchange
Offers are terminated before its expiration or modified in a way that will
adversely affect such Noteholder without such Noteholder’s prior written consent
(in which case such Noteholder is permitted to withdraw its Existing Notes only
to the extent that withdrawal rights are otherwise provided for in the Exchange
Offers or the Term Sheet) or this Agreement is terminated in accordance with its
terms.

(d) Prior to the Termination Date and subject to the terms and conditions of
this Agreement and compliance by the Company Parties with this Agreement, each
Noteholder agrees not to take, or cause to be taken, any action, directly or
indirectly, opposing the Exchange Offers.

(e) Prior to the Termination Date, each Noteholder agrees that it will not,
directly or indirectly, sell, assign, grant an option with respect to, transfer
or otherwise dispose of any of such Noteholder’s Notes, in whole or in part
(other than to its respective affiliates and the several investment funds and
accounts managed by it); provided, however, that with the Company’s written
consent, each of Paulson & Co. Inc. (“Paulson”) and Avenue Capital Management
II, L.P. (“Avenue”) (each, a “Non-Apollo Noteholder”) may, directly or
indirectly, sell, assign, grant an option with respect to, transfer or otherwise
dispose of any of such Noteholder’s Notes. Any transferee (including any
affiliates of the Noteholders and investments funds and accounts managed by
them) receiving Noteholder’s Notes under this Section 5(e) must agree to be
bound to the terms and conditions of this Agreement.

(f) Subject to the conditions set forth in this Section 5(f), each Noteholder
consents to it being named in the Offering Memorandum and any related press
release with respect to this Agreement and agrees that the Company shall not be
prohibited from disclosing the aggregate principal amount of Existing Notes held
by such Noteholder and the existence of this Agreement in the Offering
Memorandum and any related press release. The Company Parties shall submit to
each Noteholder or their legal counsel a draft of the Offering Memorandum and
any press release or other similar public filing related to the entering into of
this Agreement and the transactions contemplated hereby and allow each
Noteholder and/or their legal counsel an opportunity to review the intended
communication prior to

 

10



--------------------------------------------------------------------------------

its release and will consider in good faith modifications to the intended
communication that are requested by such Noteholder and/or their legal counsel;
provided, however, in no event shall the Company release any communication
relating to any Noteholder to which such Noteholder reasonably objects. No
Noteholder shall make any public announcements or otherwise communicate with any
news media with respect to this Agreement or any of the transactions
contemplated hereby, without prior written consent of the Company Parties.
Notwithstanding the foregoing, any party may make or cause to be made any press
release or similar public announcement or communication as may be required to
comply with (i) the requirements of applicable law or (ii) following the public
announcement of the Exchange Offers, its disclosure obligations or practices
with respect to its investors. Each other support agreement with respect to
tendering Existing Notes in the Exchange Offers shall provide that no party to
such other support agreement may refer to a Noteholder or any of its affiliates
in any press release or similar public announcement or communication without
such Noteholder’s prior written consent.

(g) Prior to the consummation of the Exchange Offers, Paulson and Avenue and
each of the Company Parties shall execute and deliver stockholders’ agreements
with RCIV Holdings (Luxembourg) S.à.r.l. and RCIV Holdings, L.P. (Cayman) and
their affiliates party thereto, in substantially the forms attached hereto as
Schedules II and III, respectively.

(h) Prior to the consummation of the Exchange Offers, Holdings shall reserve
from its duly authorized capital stock the appropriate number of shares of
Common Stock to provide for the full conversion of the Convertible Notes.

6. Other Agreements. If at any time any other support agreement with respect to
tendering Existing Notes in the Exchange Offers contains any covenant or
agreement that is either not provided for in this Agreement, or is more
favorable to the holder of Existing Notes executing such other support agreement
as compared to covenants or agreements that are provided for in this Agreement
(each, a “Most Favored Provision”), then Company shall promptly disclose each
such Most Favored Provision to each Noteholder and such Noteholder shall have
the option of receiving the benefits of each such Most Favored Provision. To the
extent that such Noteholder elects to receive the benefits of each such Most
Favored Provision,

 

11



--------------------------------------------------------------------------------

then each such Most Favored Provision shall be deemed to be automatically
incorporated by reference into this Agreement, as if set forth fully herein and,
notwithstanding anything to the contrary herein or therein, without any further
action on the part of any of the parties hereto. If the support agreement
containing the Most Favored Provision is subsequently terminated, or amended or
modified to remove the Most Favored Provision or to otherwise adversely impact
the Most Favored Provision, such amendment, modification or termination shall
not amend, modify or terminate such provision in this Agreement.

7. Survival; Indemnification.

(a) All presentations and warranties contained in this Agreement shall not
survive the consummation of the Exchange Offers.

(b) The Company Parties agree, jointly and severally, to indemnify and hold
harmless each Non-Apollo Noteholder and its Subsidiaries, affiliates, affiliated
funds, and funds advised by such Non-Apollo Noteholders and each of their
officers, directors, partners, stockholders, members and employees to the
fullest extent lawful, from and against any and all claims, damages,
liabilities, deficiencies, judgments, fines, amounts paid in settlement and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) arising out of or resulting from any action, suit, claim, or
proceeding by any stockholder, investor or creditor of the Company Parties or
any of their affiliates or Subsidiaries arising out of or resulting from the
Exchange Offers and/or the other transactions contemplated by the Term Sheet
(unless such claim is based upon conduct by such Non-Apollo Noteholder that
constitutes fraud, gross negligence or willful misconduct).

(c) Any party seeking indemnification pursuant to Section 7.2(b) (the
“Indemnified Person”) shall give prompt written notice to the party such
Indemnified Person is seeking indemnification from hereunder (the “Indemnifying
Person”) of any claim, action, suit or proceeding commenced against such
Indemnified Person in respect of which indemnity may be sought hereunder, but
failure to so notify the Indemnifying Person shall not relieve the Indemnifying
Person from any liability which it may have under the indemnity provided in
Section 7.2(b), unless and to the extent the Indemnifying Person shall have been
actually and materially prejudiced by the failure of such Indemnified Person to
so notify the

 

12



--------------------------------------------------------------------------------

Indemnifying Person. Such notice shall describe in reasonable detail such claim.
In case any claim, action, suit or proceeding is brought against an Indemnified
Person, the Indemnified Person shall be entitled to hire, at its own expense,
separate counsel and participate in the defense thereof. If the Indemnifying
Person so elects within a reasonable time after receipt of notice, the
Indemnifying Person may assume the defense of the action or proceeding at the
Indemnifying Person’s own expense with counsel chosen by the Indemnifying Person
and approved by the Indemnified Person, which approval shall not be unreasonably
withheld, and the Indemnified Person may participate in such defense at its own
expense; provided, however, that the Indemnifying Person will not settle or
compromise any claim, action, suit or proceeding, or consent to the entry of any
judgment with respect to any such pending or threatened claim, action, suit or
proceeding, without the written consent of the Indemnified Person unless such
settlement, compromise or consent secures the full and unconditional release of
the Indemnified Person from all liabilities arising out of such claim, action,
suit or proceeding and requires nothing other than the payment of money by the
Indemnifying Person and such settlement does not constitute or reflect an
acknowledgement of wrong doing on the part of the Indemnified Person; provided,
further, that if the defendants in any such claim, action, suit or proceeding
include both the Indemnified Person and the Indemnifying Person and the
Indemnified Person reasonably determines, based upon advice of legal counsel,
that such claim, action, suit or proceeding involves a conflict of interest
(other than one of a monetary nature) that would reasonably be expected to make
it inappropriate for the same counsel to represent both the Indemnifying Person
and the Indemnified Person, then the Indemnifying Person shall not be entitled
to assume the defense of the Indemnified Person and the Indemnified Person shall
be entitled to separate counsel at the Indemnifying Person’s expense, which
counsel shall be chosen by the Indemnified Person and approved by the
Indemnifying Person, which approval shall not be unreasonably withheld; and
provided, further, that it is understood that the Indemnifying Person shall not
be liable for the fees, charges and disbursements of more than one separate
counsel for the Indemnified Persons. If the Indemnifying Person assumes the
defense of any claim, action, suit or proceeding, all Indemnified Persons shall
thereafter deliver to the Indemnifying Person copies of all notices and
documents (including court papers) received

 

13



--------------------------------------------------------------------------------

by such Indemnified Persons relating to the claim, action, suit or proceeding,
and each Indemnified Person shall cooperate in the defense or prosecution of
such claim. Such cooperation shall include the retention and (upon the
Indemnifying Person’s request) the provision to the Indemnifying Person of
records and information that are reasonably available to the Indemnified Person
and that are reasonably relevant to such claim, action, suit or proceeding, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnifying Person is not entitled to assume the defense of such claim, action,
suit or proceeding as a result of the second proviso to the fourth sentence of
this Section 7.2(c), the Indemnifying Person’s counsel shall be entitled to
conduct the defense of the Indemnifying Person and the Indemnified Person’s
counsel shall be entitled to conduct the defense of the Indemnified Person, it
being understood that both such counsel will cooperate with each other, to the
extent feasible in light of the conflict of interest or different available
legal defenses, to conduct the defense of such action or proceeding as
efficiently as possible. If the Indemnifying Person is not so entitled to assume
the defense of such action or does not assume the defense, after having received
the notice referred to in the first sentence of this Section 7.2(c), the
Indemnifying Person will pay the reasonable fees and documented expenses of
counsel for the Indemnified Person; in that event, however, the Indemnifying
Person will not be liable for any settlement of any claim, action, suit or
proceeding effected without the written consent of the Indemnifying Person,
which may not be unreasonably withheld, delayed or conditioned. If the
Indemnifying Person is entitled to assume, and assumes, the defense of an action
or proceeding in accordance with this Section 7.2(c), the Indemnifying Person
shall not be liable for any fees and expenses of counsel for the Indemnified
Person incurred thereafter in connection with that action or proceeding except
as set forth in the fourth sentence of this Section 7.2(c). Unless and until a
final judgment is rendered that an Indemnified Person is not entitled to the
costs of defense under the provisions of this Section 7.2(c), the Indemnifying
Person shall reimburse, promptly as they are incurred, the Indemnified Person’s
costs of defense. The Indemnifying Person’s obligation to indemnify the
Indemnified Persons for Losses hereunder is irrespective of whether the
Indemnified Person has itself made payments in respect of such Losses.

 

14



--------------------------------------------------------------------------------

8. Representations and Warranties. The representations and warranties of each of
the parties set forth in Section 3 and Section 4 of this Agreement shall be true
and correct in all material respects as if made at and as of the date of any
tender contemplated by this Agreement and the closing date of the Exchange
Offers (except for representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date).

9. Termination of Agreement. Unless otherwise agreed to in writing by the
parties hereto, the rights and obligations of the parties under this Agreement
shall terminate upon the occurrence (the “Termination Date”) of a Termination
Event (as such term is defined in the Term Sheet).

10. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or sent by facsimile, electronic mail, nationally
recognized overnight courier or first class registered or certified mail, return
receipt requested, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
such party to the other parties:

If to the Noteholders:

As specified on the signature pages hereto,

If to the Company Parties:

Realogy Corporation

One Campus Road

Parsippany, NJ 07054

Phone: (973) 407-4669

Attention: Marilyn J. Wasser, Esq.

Facsimile: (212) 857-3101

Electronic mail: marilyn.wasser@realogy.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Stacy J. Kanter, Esq.

Facsimile: 212-735-2000

Electronic mail: stacy.kanter@skadden.com

11. Assignments; Successors; No Third-Party Rights. No party may assign any of
its rights under

 

15



--------------------------------------------------------------------------------

this Agreement without the prior consent of the other parties. Subject to the
preceding sentence, this Agreement is intended to bind and inure to the benefit
of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and representatives. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and any Indemnified Person hereunder, and nothing expressed or
referred to in this Agreement will be construed to give any person, other than
the parties to this Agreement, any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

12. Amendments; Waivers. Any provision of this Agreement may be amended or
waived, if, and only if, such amendment or waiver is in writing and signed by
the Company Parties and each of the Noteholders party to this Agreement as of
the date hereof. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

13. Fees and Expenses. The Company agrees that it shall pay the reasonable fees
and documented expenses of Akin Gump Strauss Hauer & Feld LLP and Kleinberg,
Kaplan, Wolff & Cohen, P.C. incurred in connection with this Agreement and the
Exchange Offers, provided that such payments on account of fees and expenses, in
each case, shall be limited to $225,000.

14. Choice of Laws; Submission to Jurisdiction; Waiver of Jury Trial. The
validity of this Agreement, the construction, interpretation, and enforcement
hereof, and the rights of the parties hereto with respect to all matters arising
hereunder or related hereto shall be determined under, governed by, and
construed and enforced in accordance with the internal laws of the State of New
York without regard to conflicts of laws principles (but including and giving
effect to Sections 5-1401 and 5-1402 of the New York General Obligations Law).
Each party to this Agreement agrees that, in connection with any legal suit or
proceeding arising with respect to this Agreement, it shall submit to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York or the applicable New York state court

 

16



--------------------------------------------------------------------------------

located in New York County and agrees to venue in such courts. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

15. Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other party’s failure to perform each of its obligations under this Agreement,
it is understood and agreed by each of the parties that any breach of or
threatened breach of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and, accordingly, the
parties agree that, in addition to any other remedies, each non-breaching party
shall be entitled to specific performance and injunctive or other equitable
relief for any such breach or threatened breach.

16. Entire Agreement; Several Obligations. This Agreement (including the Term
Sheet and all exhibits and schedules attached hereto and thereto) constitutes
the entire agreement of the parties with respect to the subject matter of this
Agreement, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the parties with respect to the
subject matter of this Agreement; provided, however, that any confidentiality
agreement executed by any party hereto shall survive this Agreement and shall
continue in full force and effect until terminated in accordance with its terms
irrespective of the terms hereof. The parties acknowledge that the obligations
of each Noteholder under this Agreement are several and not joint with the
obligations of any other Noteholder, and no Noteholder shall be responsible in
any way for the performance of the obligations of any other Noteholder under any
agreement to be entered into in connection with the Exchange Offers (the
“Transaction Documents”). Nothing contained herein or in any other Transaction
Document, and no action taken by any Noteholder pursuant hereto or thereto,
shall be deemed to constitute the Noteholders as a partnership, an association
or joint venture of any kind, or create a presumption that the Noteholders are
in any way acting other than in their individual capacities with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters. The decision of each Noteholder to tender its

 

17



--------------------------------------------------------------------------------

securities pursuant to the Transaction Documents has been made by such
Noteholder independently of any other Noteholder. Each Noteholder acknowledges
that no other Noteholder has acted as agent for such Noteholder in connection
with such Noteholder making its investment hereunder and that no other
Noteholder will be acting as agent of such Noteholder in connection with
monitoring such Noteholder’s investment or enforcing its rights under the
Transaction Documents. The Company and each Noteholder confirms that each
Noteholder has independently participated with the Company in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors. Each Noteholder shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Noteholder to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Noteholder, solely, and not between the Company and
the Noteholders collectively and not between and among the Noteholders.

17. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

18. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[Signature Pages to Follow]

 

18



--------------------------------------------------------------------------------

Very truly yours, REALOGY CORPORATION By:   /s/ Anthony E. Hull Name:   Anthony
E. Hull Title:   EVP, CFO & Treasurer DOMUS HOLDINGS CORP. By:   /s/ Anthony E.
Hull Name:   Anthony E. Hull Title:   EVP, CFO & Treasurer

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: RCIV HOLDINGS (LUXEMBOURG) S.À.R.L. By:   /s/ Laurie
Medley Name:   Laurie Medley Title:   Class A Manager

 

Notes    Principal amount
held as of the
date hereof      Percentage
to be
tendered for
Convertible
Notes     Percentage
to be
tendered for
Extended
Maturity
Notes  

Existing Senior Cash Notes

   $ 482,928,000         100 %      0 % 

Existing Senior Toggle Notes

   $ 269,241,220         100 %      0 % 

Existing Subordinated Notes

   $ 586,021,000         100 %      0 % 

Notice Address:

RCIV Holdings (Luxembourg) S.à.r.l.

c/o Apollo Management, L.P.

9 West 57th Street

43rd Floor New York, New York 10019

Attention: Marc Becker

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

PAULSON & CO. INC. (ON BEHALF OF THE SEVERAL INVESTMENT FUNDS AND ACCOUNTS
MANAGED BY IT) By:   /s/ Stuart Merzer Name:   Stuart Merzer Title:   Authorized
Signatory

 

Notes    Principal amount
held as of the
date hereof      Percentage
to be
tendered for
Convertible
Notes     Percentage
to be
tendered for
Extended
Maturity
Notes  

Existing Senior Cash Notes

   $ 261,500,000         100 %      0 % 

Existing Senior Toggle Notes

   $ 15,000,000         100 %      0 % 

Existing Subordinated Notes

   $ 20,000,000         100 %      0 % 

Notice Address:

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, NY 10020

Facsimile: (212) 351-5887

Attention: Alex Blades

with a copy (which shall not constitute notice) to:

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

New York, NY 10176

Facsimile: (212) 986-8866

Attention: Max Karpel, Esq.

                  Jonathan Ain, Esq.

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

AVENUE CAPITAL MANAGEMENT II, L.P. BY: AVENUE CAPITAL MANAGEMENT II GENPAR, L.P.
(ON BEHALF OF FUNDS MANAGED BY IT) By:   /s/ Marc Lasry Name:   Marc Lasry
Title:   Managing Member

 

Notes    Principal amount
held as of the
date hereof      Percentage
to be
tendered for
Convertible
Notes     Percentage
to be
tendered for
Extended
Maturity
Notes  

Existing Senior Cash Notes

   $ 255,177,000         25 %      75 % 

Existing Senior Toggle Notes

   $ 58,153,752         0 %      100 % 

Existing Subordinated Notes

   $ 0         0 %      0 % 

Notice Address:

Avenue Capital Management II, L.P.

399 Park Avenue, 6th Floor

New York, New York 10022

Attention: Jane Castle

                 Eric Ross

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue NW

Washington, DC 20036-1511

Facsimile: (202) 955-7697

Attention: Michael S. Mandel, Esq.

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Term Sheet



--------------------------------------------------------------------------------

TERMS OF

EXCHANGE OFFERS AND CONSENT SOLICITATIONS

 

I.      Exchange Offers    Realogy Corporation (“Realogy” or the “Company”)
intends to conduct exchange offers and consent
solicitations (collectively, the “Exchange Offers”), pursuant to which Realogy
will offer, in reliance on
the exemption from the registration requirements of the Securities Act of 1933,
as amended (the
“Securities Act”), provided by Section 4(2) thereof, to all qualified holders of
each series of its Existing
Notes (as defined below), the option to receive the consideration described
below, in exchange for their
Existing Notes and consent to strip the covenants in the Existing Notes.   

As described below, prior to launching the Exchange Offers, each of Apollo and
the Strategic Partners (as such terms are defined below) will enter into the
Lock-Up Agreement (as defined below) and, subject to the satisfaction of the
Exchange Conditions (as defined below), agree to participate in the Exchange
Offers and (i) in the case of Apollo and Paulson (as defined below) exchange all
of their Existing Notes for 11.00% Series A Convertible Notes due 2018 (the
“Series A Convertible Notes”), 11.00% Series B Convertible Notes due 2018 (the
“Series B Convertible Notes”) and 11.00% Series C Convertible Notes due 2018
(the “Series C Convertible Notes” and, together with the Series A Convertible
Notes and the Series B Convertible Notes, the “11.00% Convertible Notes”),
subject to proration, and (ii) in the case of Avenue (as defined below), (a)
exchange $64 million aggregate principal amount of Existing Notes for 11.00%
Convertible Notes, subject to proration, and (b) exchange $250 million aggregate
principal amount of Existing Notes for New 11.00% Senior Cash Notes, New 11.50%
Senior Cash Notes and New Subordinated Notes (each as defined below), in each
case on the terms described below.

 

On the settlement date of the Exchange Offers, counsel for Realogy will provide
the Strategic Partners with a customary “no registration” opinion.

Exchange Offers Consideration

   For each $1,000 principal amount of Realogy’s 10.50% Senior Notes due 2014
(the “Existing Senior Cash Notes”) tendered in the offer for the Existing Senior
Cash Notes, qualified holders may elect to receive:   

•     $1,000 principal amount of new 11.00% Senior Notes due 2017 (the “New
11.50% Senior Cash Notes”); or

  

•     $1,000 principal amount of Series A Convertible Notes;

  

•     plus, in either case, accrued and unpaid interest, paid in cash on the
first interest payment date for the New Notes (as defined below) and in
accordance with the terms of the applicable

 

6



--------------------------------------------------------------------------------

  

series of New Notes.

   For each $1,000 principal amount of Realogy’s 11.00%/11.75% Senior Toggle
Notes due 2014 (the “Existing Senior Toggle Notes” and, together with the
Existing Senior Cash Notes, the “Existing Senior Notes”) tendered in the offer
for the Existing Senior Toggle Notes, qualified holders may elect to receive:   

•     $1,000 principal amount of new 11.50% Senior Notes due 2017 (the “New
11.50% Senior Cash Notes” and, together with the New 11.00% Senior Cash Notes,
the “New Senior Notes”); or

  

•     $1,000 principal amount of Series B Convertible Notes;

 

•     plus, in either case, accrued and unpaid interest, paid in cash on the
first interest payment date for the New Notes and in accordance with the terms
of the applicable series of New Notes.

   For each $1,000 principal amount of Realogy’s 12.375% Senior Subordinated
Notes due 2015 (the “Existing Subordinated Notes” and, together with the
Existing Senior Notes, the “Existing Notes”) tendered in the offer for the
Existing Subordinated Notes, qualified holders may elect to receive:   

•     $1,000 principal amount of new 12.875% Senior Subordinated Notes due 2018
(the “New Subordinated Notes” and, together with the New Senior Notes, the
“Extended Maturity Notes” and, together with the 11.00% Convertible Notes, the
“New Notes”); or

  

•     $1,000 principal amount of Series C Convertible Notes;

 

•     plus, in either case, accrued and unpaid interest, paid in cash on the
first interest payment date for the New Notes and in accordance with the terms
of the applicable series of New Notes.

 

7



--------------------------------------------------------------------------------

    

The New Senior Notes will mature in April 2017, and the New Subordinated Notes
and 11.00%
Convertible Notes will mature in April 2018.

 

The indentures for the New Senior Notes and the New Subordinated Notes will
contain covenants that
are substantially similar in all material respects to the covenants included in
the indentures for the
Existing Senior Notes and the Existing Subordinated Notes prior to the covenant
strip. A schedule to the
Lock-Up Agreement will summarize the proposed material differences between the
covenants to be
contained in the New Senior Notes and New Subordinated Notes and the covenants
contained in the
Existing Notes; provided, that the Company may agree to make such other changes
to the covenants in
connection with the Exchange Offers that are inconsistent with or not disclosed
on such schedule so
long as such changes shall not materially adversely affect the Strategic
Partners’ holdings in the New
Senior Notes and the New Subordinated Notes unless consented to by each of the
Strategic Partners.

 

The New Senior Notes and the New Subordinated Notes will be redeemable on the
same schedule as the
Existing Senior Notes and the Existing Subordinated Notes, respectively (e.g.
the Existing Senior Notes
are redeemable beginning on April 15, 2011 and the New Senior Notes will be
redeemable beginning on
April 15, 2011). The 11.00% Convertible Notes will not be redeemable, except
upon a Qualified Public
Offering (as defined below) and thereafter as described in Annex A.

 

The New Notes will initially not be registered under the Securities Act and
holders of the New Notes
will not be able to offer or sell such New Notes except pursuant to an exemption
from or in a transaction
not subject to the registration requirements of the Securities Act.

  

Paulson and Apollo will agree to elect to receive 11.00% Convertible Notes in
exchange for all of their Existing Notes, at the applicable rates described
above, plus accrued and unpaid interest paid in cash on the first interest
payment date for the 11.00% Convertible Notes and in accordance with the terms
of the 11.00% Convertible Notes, as described in more detail below in the
section entitled “Lock-Up Agreement.”

 

Avenue will agree to elect to receive 11.00% Convertible Notes, New Senior Notes
and New Subordinated Notes in exchange for their Existing Notes, at the
applicable rates and in the proportions described above, plus accrued and unpaid
interest paid in cash on the first interest payment date for the New Notes and
in accordance with the terms of the applicable series of New Notes, as described
in more detail below in the section entitled “Lock-Up Agreement.”

Proration

   The maximum aggregate principal amount of Existing Notes that

 

8



--------------------------------------------------------------------------------

    

may be tendered for 11.00% Convertible Notes (the “Convertible Notes Limit”) in
the Exchange Offers
will be $2.2 billion. In the event that tendering holders (including Apollo and
the Strategic Partners) of
Existing Notes elect to receive 11.00% Convertible Notes with respect to
Existing Notes with an
aggregate principal amount in excess of the Convertible Notes Limit, the 11.00%
Convertible Notes
consideration will be apportioned pro rata among all tendering holders
(including Apollo and the
Strategic Partners) of Existing Notes, to the extent they elected to receive
11.00% Convertible Notes,
based on the principal amount of Existing Notes tendered for 11.00% Convertible
Notes.

 

In the event of proration, holders (including Apollo and the Strategic Partners)
that have elected to
receive 11.00% Convertible Notes will receive New 11.00% Senior Cash Notes, New
11.50% Senior
Cash Notes or New Subordinated Notes, as the case may be, for the portion of
their tendered Existing
Notes for which they will not receive 11.00% Convertible Notes. In the event of
proration, holders will
not have withdrawal rights beyond the rights provided below in “Withdrawal
Rights.”

Minimum Condition

   The Exchange Offers will be conditioned upon the participation of at least
$2.65 billion (the “Minimum Condition”) aggregate principal amount of Existing
Notes (including Existing Notes owned by Apollo and the Strategic Partners).

Withdrawal Rights

   Holders will have withdrawal rights for the first 10 business days of the
Exchange Offers.

Lock-Up Agreement

   Paulson & Co. Inc. on behalf of the several investment funds and accounts
managed by it (“Paulson”) holds the aggregate principal amount of Existing Notes
set forth next to its name in Schedule I (the “Paulson Notes”). Avenue Capital
Management II, L.P. (together with its affiliated funds, “Avenue” and, together
with Paulson, the “Strategic Partners”) holds the aggregate principal amount of
Existing Notes set forth next to its name in Schedule I (the “Avenue Notes”).
Apollo Global Management, LLC and its affiliates (collectively, “Apollo”) hold
the aggregate principal amount of Existing Notes set forth next to their name in
Schedule I (the “Apollo Notes”). The Strategic Partners and Apollo will enter
into a lock-up agreement (the “Lock-up Agreement”) with Realogy, whereby Apollo
and the Strategic Partners will agree, subject to proration, to tender, subject
to the Tender Conditions (as defined below), as soon as practicable but no later
than the fifth business day following the commencement of the Exchange Offers,
(i) in the case of Paulson and Apollo, 100% of the Paulson Notes and Apollo
Notes, respectively, and any additional Existing Notes acquired by them from the
date of the Lock-Up Agreement through the closing of the Exchange Offers, in the
Exchange Offers, for 11.00% Convertible Notes, subject to proration, at the
applicable rates described above in “Exchange Offers Consideration,” plus
accrued and unpaid interest

 

9



--------------------------------------------------------------------------------

  

paid in cash on the first interest payment date for the 11.00% Convertible Notes
and in accordance with the terms of the 11.00% Convertible Notes and (ii) in the
case of Avenue, (a) $64 million aggregate principal amount of Existing Notes for
11.00% Convertible Notes, subject to proration, (b) $250 million aggregate
principal amount of Existing Notes for New 11.00% Senior Cash Notes, New 11.50%
Senior Cash Notes and New Subordinated Notes (as the case may be), and (c) any
additional Existing Notes acquired by them from the date of the Lock-Up
Agreement through the closing of the Exchange Offers for either, in their sole
discretion, 11.00% Convertible Notes, subject to proration, New 11.00% Senior
Cash Notes, New 11.50% Senior Cash Notes or New Subordinated Notes (as the case
may be) plus accrued and unpaid interest paid in cash on the first interest
payment date for the New Notes and in accordance with the terms of the
applicable series of New Notes, in the Exchange Offers.

 

The Lock-Up Agreement will attach the form of Paulson Stockholders Agreement (as
defined below) and the form of Avenue Stockholders Agreement (as defined below)
to be executed in connection with the Exchange Offers.

 

The Lock-Up Agreement will terminate automatically upon the occurrence of the
following events (each an “Automatic Termination Event”)

 

•      voluntary or involuntary bankruptcy proceedings have been initiated by or
against Realogy or any of its direct or indirect parents or significant
subsidiaries (within the meaning of Rule 1-02 under Regulation S-X) or the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Realogy or any of its direct or indirect parents or
significant subsidiaries or for a substantial part of the property or assets of
Realogy or any of its direct or indirect parents or significant subsidiaries;
provided that in the case of involuntary bankruptcy proceedings initiated
against Realogy or any of its direct or indirect parents or significant
subsidiaries, such involuntary proceedings shall have continued without
dismissal for at least 45 days; and provided further that Realogy shall, and
Holdings will cause any of its direct or indirect significant subsidiaries that
are subject to such involuntary proceedings to, seek and/or take any such
actions available to move for dismissal of such involuntary proceedings as soon
as practically possible;

 

•      the termination of the Exchange Offers or any court of competent
jurisdiction or other competent governmental or regulatory authority issuing an
order making illegal or otherwise restricting, preventing or prohibiting the
Exchange Offers in a way that cannot be reasonably remedied by the Company
within 45 days after the issuance of such order;

 

10



--------------------------------------------------------------------------------

  

•      the Company, Apollo or any Strategic Partner has not received any
regulatory approvals required for the closing of the Exchange Offers, including
without limitation the approval of the Texas Department of Insurance, by
February 28, 2011;

 

•      the express denial of any required material regulatory approval by the
applicable regulatory agency, including without limitation the Texas Department
of Insurance, which denial is final, non-appealable and not susceptible to cure
or redress using commercially reasonable efforts and which cure or redress would
not be “unreasonably burdensome” (as defined below);

 

•      the Exchange Offers shall have not commenced at least 20 business days
(as defined in Rule 14d-1 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) prior to the Outside Date; and

 

•      the Exchange Offers shall not have closed by March 7, 2011 (the “Outside
Date”).

 

Each of Apollo, Paulson and Avenue has the right to terminate the Lock-Up
Agreement upon the occurrence of the following events (each a “Non-Automatic
Termination Event” and, together with the Automatic Termination Events, the
“Termination Events”):

 

•      any material default or event of default under the Existing Notes or
other indebtedness of Realogy or its direct or indirect parents or significant
subsidiaries having an aggregate principal amount outstanding in excess of $100
million, except any material event of default that can be cured, which the
Company promptly cures within the applicable cure period under the Existing
Notes or such other indebtedness or that the relevant lenders have waived;

 

•      Apollo or any Strategic Partner is no longer bound to, or otherwise
defaults under the terms of the Lock-Up Agreement; and

 

•      the occurrence of any event or circumstance that would result in or has
resulted in a Material Adverse Effect (as defined below).

 

“Material Adverse Effect” shall mean a material adverse effect, development,
condition or occurrence on or with respect to the business, assets, liabilities,
properties, results of operations or condition (financial or otherwise) of
Holdings and its direct or indirect subsidiaries, taken as a whole; provided,
however, that in no event shall any of the following constitute a Material
Adverse Effect: (i) any occurrence, change, event or effect resulting from or
relating to changes in general economic or financial market conditions, except
in the event, and only to the extent, that such occurrence, condition, change,
event or effect has had a disproportionate adverse effect on Holdings and its
direct or indirect subsidiaries, taken as a

 

11



--------------------------------------------------------------------------------

  

whole, as compared to other business entities engaged in the industries in which
Holdings and its direct or indirect subsidiaries operate generally, (ii) any
occurrence, condition, change, event or effect that affects the industries in
which Holdings and its direct or indirect subsidiaries operate generally, except
in the event, and only to the extent that such occurrence, condition, change,
event or effect has had a disproportionate adverse effect on Holdings and its
direct or indirect subsidiaries, taken as a whole, as compared to other business
entities engaged in the industries in which Holdings and its direct or indirect
subsidiaries operate generally, (iii) the outbreak or escalation of hostilities
involving the United States, the declaration by the United States of war or the
occurrence of any natural disasters and acts of terrorism, except in the event,
and only to the extent that such occurrence, condition, change, event or effect
has had a disproportionate adverse effect on Holdings and its direct or indirect
subsidiaries, taken as a whole, as compared to other business entities engaged
in the industries in which Holdings and its direct or indirect subsidiaries
operate generally, (iv) any occurrence, condition, change, event or effect
resulting from or relating to the announcement or pendency of the Exchange
Offers and any other related transactions, (v) any change in generally accepted
accounting principles, or in the interpretation thereof, as imposed on Holdings,
its direct or indirect subsidiaries or their respective businesses or any change
in law, or in the interpretation thereof, except in the event, and only to the
extent that such occurrence, condition, change, event or effect has had a
disproportionate adverse effect on Holdings and its direct or indirect
subsidiaries, taken as a whole, as compared to other business entities engaged
in the industries in which Holdings and its direct or indirect subsidiaries
operate generally, (vi) any occurrence, condition, change, event or effect
resulting from compliance by Holdings and its direct or indirect subsidiaries
with the terms of the Lock-Up Agreement and each other agreement in connection
therewith.

 

“Tender Conditions” shall include the following conditions to the Strategic
Partners’ and Apollo’s obligations to tender their Existing Notes in the
Exchange Offers:

 

•      the Lock-Up Agreement is in full force and effect and has not terminated
as provided above;

 

•      absence of any injunctions, litigation or laws that would prohibit or
prevent the closing of the Exchange Offers;

 

•      the truth and accuracy of the representations and warranties of Holdings
and Realogy in all material respects on the date of the Lock-Up Agreement and
the launch date of the Exchange Offers;

 

•      the absence of any facts or circumstances that would result in or have
resulted in a Material Adverse Effect;

 

•      no Change of Control (as defined in the Existing Indentures), merger,
consolidation, sale of all or substantially all of the

 

12



--------------------------------------------------------------------------------

  

assets or other reorganization of Realogy, Holdings or Intermediate shall have
occurred;

 

•      no voluntary or involuntary bankruptcy proceedings have been initiated by
or against Realogy or any of its direct or indirect parents or significant
subsidiaries and no receiver, trustee, custodian, sequestrator, conservator or
similar official for Realogy or any of its direct or indirect parents or
significant subsidiaries or for a substantial part of the property or assets of
Realogy or any of its direct or indirect parents or significant subsidiaries
shall have been appointed;

 

•      no material default or event of default under the Existing Notes or other
indebtedness of Realogy or its direct or indirect parents or significant
subsidiaries having an aggregate principal amount outstanding in excess of $100
million, except any material event of default that can be cured, which the
Company promptly cures within the applicable cure period under the Existing
Notes or such other indebtedness or that the relevant lenders have waived;

 

•      no sale, transfer, conveyance or other disposition of any material assets
of Holdings or the Company shall have occurred, other than to Holdings or an
indirect or direct subsidiary of Holdings;

 

•      Paulson, Apollo and Holdings shall have entered into the Paulson
Stockholders Agreement in the form attached to the Lock-Up Agreement;

 

•      Avenue, Apollo and Holdings shall have entered into the Avenue
Stockholders Agreement in the form attached to the Lock-Up Agreement;

 

•      each of Apollo, Avenue and Paulson shall have tendered their Existing
Notes in the Exchange Offers in accordance with the terms of the Lock-Up
Agreement;

 

•      the Company and Holdings shall have used their commercially reasonable
efforts to obtain or assist the Strategic Partners or other investors subject to
agreements related to the Exchange Offers in obtaining any regulatory approvals
required for the closing of Exchange Offers; and

 

•      the offering circular, consent solicitation, letters of transmittal and
related documents used by the Company in the Exchange Offers shall be consistent
with the terms of this term sheet and the Lock-Up Agreement (except as provided
below in the second paragraph following this paragraph) and shall otherwise be
reasonably satisfactory to the Strategic Partners in form and substance.

 

The Exchange Offers shall be conditioned (the “Exchange Conditions”) upon the
following:

 

•      the satisfaction or fulfillment of the Tender Conditions, provided that
if involuntary bankruptcy proceedings initiated against Realogy or any of its
direct or indirect parents or

 

13



--------------------------------------------------------------------------------

  

significant subsidiaries are dismissed within 45 days of the initiation of such
involuntary proceedings, the related Tender Condition shall be deemed to be
satisfied; provided that Realogy shall, and Holdings will cause any of its
direct or indirect significant subsidiaries that are subject to such involuntary
proceedings to, seek and/or take any such actions available to move for
dismissal of such involuntary proceedings as soon as practically possible;

 

•      receipt of all material regulatory approvals, including from the Texas
Department of Insurance;

 

•      performance by Holdings and Realogy of each of its covenants required to
be performed prior to the closing of the Exchange Offers;

 

•      the Exchange Offers have not been determined to violate any applicable
law or interpretation of the staff of the SEC;

 

•      the representations and warranties of Holdings and Realogy contained in
the Lock-Up Agreement are true and accurate in all material respects as of the
expiration date of the consent solicitations and the closing date of the
Exchange Offers;

 

•      the Trustee shall not have objected in any respect to, or taken any
action that would or could adversely affect the Exchange Offers or the consent
solicitation.

 

•      absence of any event affecting the Company’s business which would prevent
or restrict the closing of the Exchange Offers; and

 

•      absence of any adverse market condition.

 

Notwithstanding the foregoing, Realogy may waive the Exchange Conditions or make
any modification to the terms of the Exchange Offers (including the terms of the
New Notes) in its sole discretion, provided that any such waiver or modification
will not adversely affect any Strategic Partner’s holdings of New Notes without
its prior written consent. In addition, Realogy may make any of the
modifications to the terms of the Exchange Offers (including the terms of the
New Notes) set forth on Schedule II hereto and any such modification shall not
be deemed to adversely affect any Strategic Partner’s holdings of New Notes.

 

Notwithstanding anything contained herein to the contrary, the Company shall
withdraw the Exchange Offers in the event that on any day while the Exchange
Offers are outstanding, any of the Tender Conditions would no longer be able to
be satisfied (and not susceptible to cure or redress using commercially
reasonable efforts) or waived by the Company in accordance with the Lock-Up
Agreement (except as a result of the failure of the Strategic Partners to
fulfill their obligations under the Lock-Up Agreement).

 

With the consent of each of the Strategic Partners in their sole discretion, any
of the Exchange Conditions may be waived.

 

14



--------------------------------------------------------------------------------

  

The Lock-Up Agreement shall contain a “most favored nation” provision whereby
the Strategic Partners will receive the benefit of any more favorable terms
provided to Apollo or any other person participating in the Exchange Offers.

 

In addition, the Lock-Up Agreement shall provide for the indemnification of each
Strategic Partner by the Company for losses resulting from any claims of its
stockholders, investors or creditors arising from the transactions contemplated
by the Lock-Up Agreement and/or the Exchange Offers.

 

In the event of proration, the Strategic Partners and Apollo will receive New
11.00% Senior Cash Notes, New 11.50% Senior Cash Notes or New Subordinated
Notes, as the case may be, for the portion of their tendered Existing Notes for
which they will not receive 11.00% Convertible Notes.

 

Apollo shall waive any fee it may be entitled to in connection with the Exchange
Offers. Notwithstanding anything contained herein to the contrary, the foregoing
provision may not be waived without the express written consent of each of the
Strategic Partners.

 

Representations and Warranties

 

The Lock-Up Agreement will include customary representations and warranties of
Holdings, Realogy, Apollo and each of the Strategic Partners.

 

Regulatory Approvals Covenant

 

Realogy shall use its reasonable efforts to obtain an exemption for Apollo and
the Strategic Partners from the requirement to file a Form A Statement or other
statement, notice petition or application with the Texas Department of Insurance
in connection with the Exchange Offers; however the failure to obtain an
exemption shall not limit Apollo or the Strategic Partners obligations under the
Lock-Up Agreement.

 

Each of the Strategic Partners and Apollo will agree to use commercially
reasonable efforts, at the Company’s sole cost and expense, to (i) cooperate
with the filing of any statement, notice, petition or application by or on
behalf of the Company, Apollo or any Strategic Partner in order to obtain any
regulatory approvals in connection with the Exchange Offers, including any
approvals required from or in connection with the Texas Department of Insurance,
(ii) reasonably cooperate with the Company in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of the Company, Apollo or any Strategic
Partner in connection with proceedings under or relating to such regulatory
approvals; and (iii) to the extent legally permissible, provide the Company with

 

15



--------------------------------------------------------------------------------

  

copies of all material communications from and filings with, any governmental
authorities in connection with such regulatory approvals (the “Regulatory
Approvals Covenant”).

 

Notwithstanding anything to the contrary contained herein, none of the Strategic
Partners nor any of their affiliates shall be required to take any action,
including any action required to comply with the terms and conditions of any
regulatory approval that is or would be reasonably likely to be “unreasonably
burdensome” on the Strategic Partners or any of their affiliates. For purposes
of this term sheet, the following shall, by way of example and not limitation,
be deemed “unreasonably burdensome”: (i) disclosing the identity of any investor
in any investment funds or accounts managed by the Strategic Partners or their
affiliates or any personal information regarding any shareholder, member,
manager, partner or control person of the Strategic Partners or any of their
affiliates (including, without limitation, any management entities), (ii) taking
any action or forbearing from taking any action with respect to any assets,
securities or other instruments whether now owned or hereafter acquired by the
Strategic Partners, any of their affiliates or any investment funds or accounts
managed by the Strategic Partners or any of their affiliates and (iii) any
condition that would limit the Strategic Partners’ and/or their affiliates’
ability to conduct their respective businesses or their respective investment
activities.

Additional Terms of 11.00% Convertible Notes, New Senior Notes and New
Subordinated Notes

  

The 11.00% Convertible Notes will be convertible at any time at the option of
the holders thereof, in whole or in part, into shares of Class A common stock of
Domus Holdings Corp. (“Holdings”), par value $0.01 per share (“Class A Common
Stock”), at conversion rates of (i) 975.6098 shares of Class A Common Stock per
$1,000 aggregate principal amount of Series A Convertible Notes and Series B
Convertible Notes and (ii) 926.7841 shares of Class A Common Stock per $1,000
aggregate principal amount of Series C Convertible Notes. See Annex A for the
additional terms of the 11.00% Convertible Notes.

 

See Annex B for a summary of the terms of the New Senior Notes and the New
Subordinated Notes.

II.     Capital Stock

   Immediately prior to the closing of the Exchange Offers, Holdings will amend
and restate its charter and bylaws, which will provide, among other things, for
the creation of the Class A Common Stock and Class B Common Stock (as defined
below). All shares of common stock of Holdings outstanding immediately prior to
the closing of the Exchange Offers will be reclassified into shares of Class B
common stock of Holdings, par value of $0.01 per share (“Class B Common Stock”
and, together with the Class A Common Stock, “Holdings Common Stock”). The Class
A Common Stock and Class B Common Stock will vote together as a single class.
The Class A Common Stock will have one vote per share. The Class B Common Stock
will have five votes per share until Apollo all of the

 

16



--------------------------------------------------------------------------------

   11.00% Convertible Notes it receives in the Exchange Offers into Class A
Common Stock, at which time the Class B Common Stock will automatically convert
into Class A Common Stock. In addition, sold or transferred shares of Class B
Common Stock will automatically convert into shares of Class A Common Stock upon
such sale or transfer (i) by Apollo, to a person that is not an affiliate of
Apollo or (ii) by a management holder, to a non-management holder, subject to
certain limited exceptions. Except as noted above, the Class A and Class B
Common Stock shall be identical in all respects. Upon the occurrence of a
Qualified Public Offering, all shares of Class B Common Stock shall
automatically convert into shares of Class A Common Stock at such time as such
conversion shall not result in a change in control of the Company.

III.   Paulson Stockholders Agreement

   Holdings, Realogy, Apollo and Paulson shall enter into a stockholders
agreement (the “Paulson Stockholders Agreement”) prior to tendering their
Existing Notes, which agreement shall become effective upon the closing of the
Exchange Offers, and pursuant to which the parties will agree, among other
things, that:   

•      Paulson shall have the right to either (i) nominate one director (the
“Paulson Appointee”) to serve as a member or (ii) designate one non-voting
observer (the “Paulson Observer”) to attend all meetings of Holdings’ Board of
Directors, subject to satisfaction of applicable laws, rules and regulations. In
addition, Paulson may not transfer or assign its right to nominate the Paulson
Appointee or designate the Paulson Observer to any other party and such rights
will terminate at such time as Paulson is no longer a party to the Paulson
Stockholders Agreement. Paulson will cause the Paulson Appointee to resign from
Holdings’ Board of Directors once Paulson no longer has the right to nominate
the Paulson Appointee.

  

•      Prior to a Qualified Public Offering, Paulson will be granted customary
preemptive rights on (i) all debt issuances by the Company or Holdings to
affiliates of the Company or Holdings and (ii) all equity issuances (or
issuances of securities issuable upon exercise, convertible into or exchangeable
for equity securities) by the Company or Holdings (not including customary
excluded equity securities including securities issued pursuant to any equity
compensation plans, securities issued as a dividend or distribution or upon any
stock split, recapitalization or other subdivision or combination of securities,
securities issued upon the exercise, conversion or exchange of or convertible
into any options, warrants or convertible securities issued prior to the date of
the Paulson Stockholders Agreement or for which Paulson has had the opportunity
to subscribe for pursuant to its preemptive rights (and which shall include the
11.00% Convertible Notes), securities issued (other than to Apollo) in
connection with (a) the funding of an acquisition

 

17



--------------------------------------------------------------------------------

  

(whether by stock sale, merger, recapitalization, asset purchase or otherwise)
or (b) a joint venture or strategic alliance), in each case, based upon
Paulson’s pro rata fully-diluted equity ownership at the time of the applicable
issuance. If at any time prior to a Qualified Public Offering, the Company or
Holdings proposes to undertake a debt financing to third parties, the Company
shall use its commercially reasonable efforts to allow Paulson to participate in
such debt financing up to its pro rata debt ownership, at the same price and on
the same terms as other participants in the financing; provided that if Apollo
participates in such financing, Paulson shall also be permitted to participate
in such financing to the same extent as Apollo based on their respective pro
rata debt ownership at such time (the foregoing rights, collectively, the
“Preemptive Rights”).

 

•      If the Company is no longer required to file reports under the Securities
Act or the Exchange Act, the Company will make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rule 144 under
the Securities Act.

 

•      Holdings shall at all times own 100% of the capital stock of Domus
Intermediate Holdings Corp. (“Intermediate”) and Intermediate shall at all times
own 100% of the capital stock of Realogy.

 

•      Holdings shall not engage in any business or activity other than owning
the shares of Intermediate and Intermediate shall not engage in any business or
activity other than owning shares of the Company.

 

•      No initial public offering of a subsidiary of Holdings shall be permitted
without the consent of Paulson.

 

•      Prior to a Qualified Public Offering and without the consent of Paulson,
Holdings shall not, and shall not permit Intermediate, Realogy or any of their
respective direct or indirect subsidiaries, to enter into any related party
transactions involving aggregate consideration in excess of $10 million other
than any transaction (i) contemplated herein or pursuant to agreements or
arrangements entered into prior to the date hereof, (ii) specifically permitted
by Section 4.11(b) in the indentures pursuant to which the Extended Maturity
Notes are issued or (iii) that are not materially less favorable to Holdings,
Intermediate, Realogy or any of their respective direct or indirect subsidiaries
than those that could have been obtained in a comparable transaction with an
unrelated person.

 

•      Subject to certain limited exceptions consistent with the exceptions in
the Restricted Payment covenant of the

 

18



--------------------------------------------------------------------------------

  

existing Senior Notes Indentures, prior to a Qualified Public Offering and
without the consent of Paulson, Holdings shall not, and shall not permit
Intermediate or Realogy to pay any dividends or make any distributions on
capital stock or redeem or repurchase any shares of capital stock.

 

•      Prior to a Qualified Public Offering, Paulson shall have customary
tag-along rights in connection with any sale, in a single transaction or a
series of related transactions, by Apollo of 5% or more of the outstanding
shares of Holdings Common Stock.

 

•      Without the prior written consent of Paulson, the Company will not enter
into any amendment to the Convertible Notes that would materially adversely
affect Paulson’s holdings in the Convertible Notes for so long as Paulson holds
at least 50% of the 11.00% Convertible Notes it receives in the Exchange Offers.

 

•      If requested by Paulson and to the extent necessary to enable Paulson to
convert all of its then outstanding 11.00% Convertible Notes into Class A Common
Stock, the Company will cooperate with and assist Paulson in completing one or
more filings to comply with the requirements of the HSR Act. The Company shall
pay the filing fees incurred by Paulson in connection with each such filing to
permit the conversion of its 11.00% Convertible Notes into Class A Common Stock
required each year by the HSR Act. The Company shall also pay the reasonable
fees and expenses of one counsel solely in connection with the HSR filings;
provided that reimbursements to and/or payments on account of fees and expenses
of such counsel shall not exceed $50,000 on an annual basis. Paulson shall be
responsible for all other fees and expenses related to such filings. In
connection with the foregoing, the Company shall give Paulson prior notice of
any Qualified Public Offering or the consummation of a Change of Control (to the
extent such Change of Control occurs prior to a Qualified Public Offering), but
in any event at least 75 days prior thereto. In addition, if Apollo or the
Company engages in any transaction pursuant to which Paulson could be required
to make an HSR filing prior to exercising its tag-along rights or preemptive
rights in connection with such transaction, the Company shall give Paulson prior
notice of such transaction; provided that, any such transaction may be
consummated by the Company or Apollo, as applicable,

 

19



--------------------------------------------------------------------------------

  

at any time following such notice so long as Paulson is given the opportunity to
participate in such transaction in accordance with the terms of its tag-along
and/or preemptive rights up to the date that is the earlier of 75 days following
its receipt of the notice delivered in connection therewith and two business
days following Paulson’s receipt of HSR approval with respect to such
transaction.

  

The Paulson Stockholders Agreement shall terminate with respect to Paulson (but
not Apollo) at such time as Paulson ceases to hold Registrable Securities (as
defined in the Paulson Stockholders Agreement and assuming the conversion of any
11.00% Convertible Notes then held by Paulson into shares of Class A Common
Stock) representing at least 5% or more of the outstanding shares of Holdings
Common Stock on a fully diluted basis (including Class A Common Stock issuable
upon conversion of the 11.00% Convertible Notes).

 

Additionally, Holdings will amend and restate its existing Management Investor
Rights Agreement with management securityholders (“Management Holders”) and
Apollo and its existing Securityholders Agreement (together with the Management
Investor Rights Agreement, the “Existing Securityholders Agreements”) with Domus
Co-Investment Holdings, LLC and the other Apollo holders. Except as otherwise
provided in this Term Sheet, the Existing Securityholders Agreements, as amended
and restated, will be substantially similar to the existing agreements.

 

Paulson shall have the right to demand two underwritten public offerings
beginning on the date 36 months following the closing date of the Exchange
Offers.

 

Paulson shall also have reasonable and customary piggyback registration rights,
which may be assigned to a third party transferee in connection with any
transfer (other than pursuant to a public offering) by Paulson to such third
party transferee of at least $10 million aggregate principal amount of its
11.00% Convertible Notes (or Class A Common Stock received upon conversion of
such 11.00% Convertible Notes, or a combination thereof) (the “Piggyback
Rights”).

 

Paulson shall also agree to reasonable and customary black-out restrictions and
holdback obligations, with reasonable penalties for black-out periods in excess
of such reasonable and customary periods.

IV.   Avenue Stockholders Agreement

   Holdings, Realogy, Apollo and Avenue shall enter into a stockholders
agreement (the “Avenue Stockholders Agreement”)

 

20



--------------------------------------------------------------------------------

   prior to tendering their Existing Notes, which agreement shall become
effective upon the closing of the Exchange Offers, and pursuant to which the
parties will agree, among other things, that:   

•      Prior to a Qualified Public Offering, Avenue will be granted Preemptive
Rights.

 

•      Prior to a Qualified Public Offering, Avenue shall have customary
tag-along rights in connection with any sale, in a single transaction or a
series of related transactions, by Apollo of 5% or more of the outstanding
shares of Holdings Common Stock.

 

•      Avenue will also receive the Piggyback Rights; provided that Avenue shall
agree to reasonable and customary holdback obligations.

 

•      If the Company is no longer required to file reports under the Securities
Act or the Exchange Act, the Company will make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rule 144 under
the Securities Act.

  

The Avenue Stockholders Agreement shall terminate at such time as Avenue ceases
to hold Registrable Securities (as defined in the Avenue Stockholders Agreement
and assuming conversion of all 11.00% Convertible Notes held by Avenue into
shares of Class A Common Stock) representing at least 30% of the Registrable
Securities (assuming conversion of all 11.00% Convertible Notes held by Avenue
into shares of Class A Common Stock) it acquires in the Exchange Offers or
thereafter.

 

General:

 

Holdings may, without the consent of Paulson or Avenue, permit any holder that
acquires in the Exchange Offers 11.00% Convertible Notes convertible into shares
of Class A Common Stock representing 10% or more of the outstanding shares of
Holdings Common Stock on an “as converted” basis to become a party to a
stockholders agreement and to give such holder the same rights as Paulson under
the Paulson Stockholders Agreement or Avenue under the Avenue Stockholders
Agreement.

V.     Additional Stockholders Agreement

   Qualified holders tendering Existing Notes in the Exchange Offers and
electing to receive Convertible Notes in respect to Existing Notes with an
aggregate principal amount of greater than $[50] million will have the
opportunity, at the option of such holder, to become a party to a stockholders
agreement (the “New Stockholders Agreement”) among Realogy, Holdings and the
other stockholders party thereto (such stockholders, collectively, the
“Holders”). Pursuant to the New Stockholders Agreement the parties will agree,
among other things, that prior to a Qualified Public Offering, Holders

 

21



--------------------------------------------------------------------------------

   will be granted preemptive rights with respect to certain offerings of equity
by Holdings or Realogy.    The New Stockholders Agreement shall terminate upon
the first to occur of (i) Holdings’ dissolution, liquidation or winding-up and
(ii) with respect to each Holder, when such Holder ceases to own Convertible
Notes (or shares of Class A Common Stock issued upon conversion of such
Convertible Notes or a combination thereof) representing at least [30]% of the
Convertible Notes (or shares of Class A Common Stock issued upon conversion of
such Convertible Notes or a combination thereof) acquired by such Holder on the
settlement date of the Exchange Offers.

VI.   Registration Rights Agreement

   On the closing date of the Exchange Offers, Realogy, Holdings, the Note
Guarantors (as defined below) and the dealer managers for the Exchange Offers
(for the benefit of the holders of the New Notes) will enter into a registration
rights agreement, pursuant to which Realogy will agree, among other things,
that:   

With respect to the Extended Maturity Notes:

 

•      Within 15 days after the date that Realogy’s Form 10-K for the year ended
December 31, 2010 is required to be filed with the SEC (not including any
extensions) (the “10-K Filing Date”), Realogy will file a registration statement
(the “Exchange Offer Registration Statement”) with the SEC with respect to
registered offers (the “Registered Exchange Offers”) to exchange the Extended
Maturity Notes for new registered notes of Realogy (the “Exchange Notes”) having
terms substantially identical in all material respects to the Extended Maturity
Notes (except that the Exchange Notes will not contain terms with respect to
transfer restrictions).

 

•      Realogy will cause the Exchange Offer Registration Statement to be
declared effective under the Securities Act within 120 days after the 10-K
Filing Date.

 

•      Realogy will complete the Registered Exchange Offers of the Exchange
Notes in exchange for surrender of the Extended Maturity Notes within 160 days
after the 10-K Filing Date.

 

•      For each Extended Maturity Note tendered to Realogy pursuant to the
Registered Exchange Offers, Realogy will issue to the holder of such Extended
Maturity Note an Exchange Note having a principal amount equal to that of the
surrendered Extended Maturity Note. Interest on each Exchange Note will accrue
from the last interest payment date on which interest was paid on the Extended
Maturity Note surrendered in exchange thereof or, if no interest has been paid
on such Extended Maturity Note, from the issue date of the Extended

 

22



--------------------------------------------------------------------------------

  

Maturity Notes.

 

•      In the event that: (i) the Exchange Offer Registration Statement is not
filed within 15 days after the 10-K Filing Date; (ii) such Exchange Offer
Registration Statement is not declared effective within 120 days after the 10-K
Filing Date; or (iii) the Registered Exchange Offers are not completed within
160 days after the 10-K Filing Date (each, a “Registration Default”), additional
interest will accrue on the principal amount of the Extended Maturity Notes and
the Exchange Notes (in addition to the stated interest on the Extended Maturity
Notes and the Exchange Notes) from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured. Additional interest will accrue at a rate
of 0.25% per annum during the 90-day period immediately following the occurrence
of such Registration Default and shall increase by 0.25% per annum at the end of
each subsequent 90-day period, but in no event shall such increase exceed 1.00%
per annum.

 

With respect to the 11.00% Convertible Notes:

 

•      Within 15 days after the 10-K Filing Date, Realogy will file a shelf
registration statement (the “Shelf Registration Statement”) covering resales of
the 11.00% Convertible Notes and the Class A Common Stock issuable upon
conversion of the 11.00% Convertible Notes.

 

•      Realogy will cause the Shelf Registration Statement to be declared
effective under the Securities Act within 120 days after the 10-K Filing Date
and will keep effective the Shelf Registration Statement until all of the 11.00%
Convertible Notes and Class A Common Stock issued upon conversion of the 11.00%
Convertible Notes may be sold freely under Rule 144 without volume limitations
or public information requirements.

 

•      The Company may, at its option, register the 11.00% Convertible Notes or
any of the Class A Common Stock into which the 11.00% Convertible Notes is
convertible which has not yet been resold pursuant to the Shelf Registration on
a short-form registration statement, if eligible to do so, or convert the Shelf
Registration Statement into a short-form registration statement.

 

•      In the event that: (i) the Shelf Registration Statement is not filed
within 15 days after the 10-K Filing Date; (ii) such Shelf Registration
Statement is not declared effective within 120 days after the 10-K Filing Date;
or

 

23



--------------------------------------------------------------------------------

  

(iii) such Shelf Registration Statement ceases to be effective for a period that
exceeds permitted black-out periods (each, a “Registration Default”), additional
interest will accrue on the principal amount of the 11.00% Convertible Notes
from and including the date on which any such Registration Default shall occur
to but excluding the date on which all Registration Defaults have been cured.
Additional interest will accrue at a rate of 0.25% per annum during the 90-day
period immediately following the occurrence of such Registration Default and
shall increase by 0.25% per annum at the end of each subsequent 90-day period,
but in no event shall such increase exceed 1.00% per annum.

 

The registration rights agreement will contain reasonable and customary
black-out restrictions.

 

24



--------------------------------------------------------------------------------

Annex A

Summary Terms of 11.00% Series A Convertible Notes, 11.00% Series B Convertible
Notes and

11.00% Series C Convertible Notes (collectively, the “Notes”)

 

Issuer:    Realogy Corporation (the “Realogy”). Series:    Series A Notes,
Series B Notes and Series C Notes. Series A Notes, Series B Notes and Series C
Notes will be issued under the same indenture and will be treated as a single
class for all purposes under the indenture. Maturity Date:    April 2018 (8
years), if not converted prior to such date. Realogy shall be obligated to pay
the outstanding aggregate principal amount in cash on the maturity date of the
Notes Interest:    Cash interest on the Series A Convertible Notes will accrue
at a rate of 10.50% from October 15, 2010 to, but not including, the issue date
of the Series A Convertible Notes and will accrue at a rate of 11.00% per annum
thereafter.    Cash interest on the Series B Convertible Notes will accrue at a
rate of 11.75% from October 15, 2010 to, but not including, the issue date of
the Series B Convertible Notes and will accrue at a rate of 11.00% per annum
thereafter.    Cash interest on the Series C Convertible Notes will accrue at a
rate of 12.375% from October 15, 2010 to, but not including, the issue date of
the Series C Convertible Notes and will accrue at a rate of 11.00% per annum
thereafter.    Realogy will pay interest on overdue principal, if any, from time
to time on demand at a rate that is 2% per annum in excess of 11.00% to the
extent lawful; it will pay interest on overdue installments of interest from
time to time on demand at a rate that is 2% per annum in excess of 11.00% to the
extent lawful. Interest Payment Dates:    Interest on the Notes will be payable
semi-annually on April 15 and October 15 commencing on April 15, 2011, and will
accrue from October 15, 2010. Ranking and Guarantees:    The Notes will be
unsecured senior subordinated Indebtedness of Realogy, will be subordinated in
right of payment to all existing and future Senior Indebtedness of Realogy,
including the Existing Senior Notes and New

 

Annex A-1



--------------------------------------------------------------------------------

   Senior Notes, will rank equally in right of payment with all existing and
future Senior Subordinated Pari Passu Indebtedness of Realogy, including the
Existing Subordinated Notes and the New Subordinated Notes, and will be senior
in right of payment to all existing and future Indebtedness of Realogy that is
by its terms subordinated to the Notes.    The Notes will be guaranteed (each, a
“Guarantee”) by each subsidiary that guarantees the New Senior Notes on an
unsecured senior subordinated basis.    Holdings will also guarantee the Notes
on an unsecured junior subordinated basis. Optional Conversion:    The Notes
will be convertible at any time at the option of the holders thereof, in whole
or in part, into shares of Class A common stock of Domus Holdings Corp.
(“Holdings”), par value $0.01 per share (“Class A Common Stock”), at the
conversion rate described below. Conversion Rate:    979.6098 shares of Class A
Common Stock per $1,000 aggregate principal amount of Series A Convertible Notes
and Series B Convertible Notes, which is equivalent to an initial conversion
price of approximately $1.025 per share and 926.7841 shares of Class A Common
Stock per $1,000 aggregate principal amount of Series C Convertible Notes, which
is equivalent to an initial conversion price of approximately $1.079 per share.
The conversion rate will be the subject to adjustment as provided in
“Anti-Dilution Protections” below. Optional Redemption:    Upon a Qualified
Public Offering (as defined below) and thereafter, the Notes will be redeemable
at the option of Realogy at a price equal to 90% of the principal amount
thereof, plus accrued and unpaid interest to the date of redemption. Holders
will be provided with reasonable notice of an upcoming redemption and will have
a reasonable period of time to convert prior to the redemption.    A “Qualified
Public Offering” shall mean (i) an underwritten public offering of Class A
Common Stock by Holdings or any selling securityholders pursuant to an effective
registration statement filed by Holdings with the Securities and Exchange
Commission (other than (a) a registration relating solely to an employee benefit
plan or

 

Annex A-2



--------------------------------------------------------------------------------

   employee stock plan, a dividend reinvestment plan, or a merger or a
consolidation, (b) a registration incidental to an issuance of securities under
Rule 144A, (c) a registration on Form S-4 or any successor form, or (d) a
registration on Form S-8 or any successor form) under the Securities Act,
pursuant to which the aggregate offering price of the common stock (by Holdings
and/or other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and the listing of Holdings Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market or the New York Stock Exchange or any
successor exchange to the foregoing. Change of Control:    Upon a Change of
Control, each holder of Notes shall have the right to require Realogy to
repurchase its Notes at a price equal to 101% of the principal amount thereof,
plus accrued and unpaid interest to the date of purchase.    Holders will be
provided with prior notice of the consummation of a Change of Control and will
have a reasonable period of time to convert prior to such Change of Control.   
A “Change of Control” will be defined in the same way Change of Control is
defined in the New Senior Notes Indenture. Anti-Dilution Protections:   
Customary anti-dilution protection shall be provided for mergers,
reorganizations, consolidations, stock splits, extraordinary stock dividends,
combinations, recapitalizations, reclassifications, distributions of assets
(including cash) and similar events. Anti-dilution protection shall also be
provided for any equity issuances conducted without consideration or for
consideration per share less than the fair market value of the common stock at
the time of such issuance. Covenants:    Limited to the payment of principal and
interest and conversion and covenants related to conversion (e.g. reservation of
shares, listing, etc.). Limitations on Mergers,    Consolidations, Etc.:    The
Notes will contain a reasonable and customary merger provision for convertible
subordinated securities, including, without limitation, assumption of notes by a
successor corporation, which shall be a U.S. domiciled corporation.

 

Annex A-3



--------------------------------------------------------------------------------

Events of Default:    The Notes will contain event of default provisions similar
to those contained in Realogy’s Existing Subordinated Notes and such other
events of default as are usual and customary for convertible subordinated
securities. Amendment, Supplement    and Waiver:    The Notes may generally be
amended or supplemented or compliance therewith waived with the consent of
holders of 66 2/3% of the aggregate principal amount of outstanding Notes (with
Notes held by affiliates of Realogy eligible to consent to the extent permitted
under the Trust Indenture Act), except every affected holder of Notes must
consent to:   

•      reduce the required percentage of Notes for amendments, supplements or
waivers;

  

•      change the maturity date of the Notes;

  

•      reduce the principal of, interest rate on or premium payable on the
Notes;

  

•      make any change that adversely affects the conversion rights of the
Notes, including the conversion price and anti-dilution provisions;

  

•      make any change that grants additional redemption rights;

  

•      change the currency payable on the Notes;

  

•      adversely affect the ranking of the Notes or Guarantees;

  

•      waive or impair the right to sue for payments on the Notes; or

  

•      release the Guarantee of any significant subsidiary.

Common Stock Dividends:    The Notes will not participate in any common stock
dividends or distributions of Holdings.

Transfer Restrictions:

   The Notes and the Class A Common Stock into which the Notes are convertible
will initially not be registered under the Securities Act and holders of the
Notes and/or the Class A Common Stock will not be able to offer or sell such
Notes and/or Class A Common Stock except pursuant to an

 

Annex A-4



--------------------------------------------------------------------------------

   exemption from or in a transaction not subject to the registration
requirements of the Securities Act.

 

Annex A-5



--------------------------------------------------------------------------------

Annex B

Summary Terms of

New Senior Notes and New Subordinated Notes (collectively, the “New Notes”)

 

Issuer    Realogy Securities    11.00% Senior Notes due 2017.    11.50% Senior
Notes due 2017.    12.875% Senior Subordinated Notes due 2018. Maturity   

The New 11.00% Senior Cash Notes and the New 11.50% Senior Cash Notes will
mature in April 2017.

 

The New Subordinated Notes will mature in April 2018.

Interest   

Cash interest on the New 11.00% Senior Cash Notes will accrue at a rate of
10.50% from October 15, 2010 to, but not including, the issue date of the New
11.00% Senior Cash Notes and will accrue at a rate of 11.00% per annum
thereafter.

 

Cash interest on the New 11.50% Senior Cash Notes will accrue at a rate of
11.75% from October 15, 2010 to, but not including, the issue date of the New
11.50% Senior Cash Notes and will accrue at a rate of 11.50% per annum
thereafter.

 

Cash interest on the New Subordinated Notes will accrue at a rate of 12.375%
from October 15, 2010 to, but not including, the issue date of the New
Subordinated Notes and will accrue at a rate of 12.875% per annum thereafter.

Interest payment dates    Cash interest on the New 11.00% Senior Cash Notes, the
New 11.50% Senior Cash Notes and the New Subordinated Notes will be payable
semi-annually on April 15 and October 15 commencing on April 15, 2011, and will
accrue from October 15, 2010. AHYDO Payment    Holders of the Existing Senior
Toggle Notes who exchange for the New 11.50% Senior Notes due 2017 shall retain
their PIK interest paid on the Existing PIK Notes prior to the exchange in the
form of additional principal amount of New 11.50% Senior Notes until the
maturity date of the New 11.50% Senior Notes and as such will not receive cash
payment. Optional redemption   

New Senior Notes

 

On or after April 15, 2011, the Issuer may redeem the New Senior Notes at its
option, in whole at any time or in part from time to time, upon not less than 30
nor more than 60 days’ prior notice mailed by first-class mail to each holder’s
registered address (or electronically transmitted), at the following redemption
prices (expressed as a percentage of the principal amount), plus accrued and
unpaid interest and additional interest, if any, to the redemption date (subject
to the right of holders of record on the relevant record date to receive
interest due on the

 

Annex B-1



--------------------------------------------------------------------------------

   relevant interest payment date), if redeemed during the 12-month period
commencing on April 15 of the years set forth in the applicable table below:

 

New 11.00% Senior Cash Notes

      

Period

   Redemption Price  

2011

     105.500 % 

2012

     102.750 % 

2013 and thereafter

     100.000 % 

 

New 11.50% Senior Cash Notes

      

Period

   Redemption Price  

2011

     105.750 % 

2012

     102.875 % 

2013 and thereafter

     100.000 % 

 

  

In addition, prior to April 15, 2011, the Issuer may redeem such Senior Notes at
its option, in whole at any time or in part from time to time, upon not less
than 30 nor more than 60 days’ prior notice mailed by first-class mail to each
holder’s registered address (or electronically transmitted), at a redemption
price equal to 100% of the principal amount of such Senior Notes redeemed plus
the Applicable Premium (as defined in the existing Senior Notes Indentures) as
of, and accrued and unpaid interest and additional interest, if any, to, the
applicable redemption date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date).

 

New Subordinated Notes

 

On or after April 15, 2011, the Issuer may redeem the New Subordinated Notes at
its option, in whole at any time or in part from time to time, upon not less
than 30 nor more than 60 days’ prior notice mailed by first-class mail to each
holder’s registered address (or electronically transmitted), at the following
redemption prices (expressed as a percentage of the principal amount), plus
accrued and unpaid interest and additional interest, if any, to the redemption
date (subject to the right of holders of record on the relevant record date to
receive interest due on the relevant interest payment date), if redeemed during
the 12-month period commencing on April 15 of the years set forth below:

 

Period

   Redemption Price  

2011

     106.438 % 

 

Annex B-2



--------------------------------------------------------------------------------

2012

     104.292 % 

2013 and thereafter

     100.000 % 

 

   In addition, prior to April 15, 2011, the Issuer may redeem the New
Subordinated Notes at its option, in whole at any time or in part from time to
time, upon not less than 30 nor more than 60 days’ prior notice mailed by
first-class mail to each holder’s registered address (or electronically
transmitted), at a redemption price equal to 100% of the principal amount of the
New Subordinated Notes redeemed plus the Applicable Premium (as defined in the
existing Subordinated Notes Indenture) as of, and accrued and unpaid interest
and additional interest, if any, to, the applicable redemption date (subject to
the right of holders of record on the relevant record date to receive interest
due on the relevant interest payment date). Mandatory offers to purchase    Upon
a Change of Control (defined as it is defined in the existing Indentures), each
holder of New Notes shall have the right to require Realogy to repurchase its
Notes at a price equal to 101% of the principal amount thereof, plus accrued and
unpaid interest to the date of purchase.    Certain asset dispositions will be
triggering events which may require Realogy to use the proceeds from those asset
dispositions to make an offer to purchase the New Notes at 100% of their
principal amount, together with accrued and unpaid interest and additional
interest, if any, to the date of purchase if such proceeds are not otherwise
used within 450 days:   

•      to repay secured indebtedness, including indebtedness under Realogy’s new
senior credit agreement (with a corresponding permanent reduction in commitment,
if applicable) and certain other indebtedness; or

  

•      to invest or commit to invest in one or more businesses, assets, property
or capital expenditures used or useful in a similar business or that replace the
properties and assets that are the subject of the asset sale.

Guarantees    On the issue date, the New Senior Notes will be guaranteed on an
unsecured senior basis, and the New Subordinated Notes will be guaranteed on an
unsecured senior subordinated basis, in each case, by each of Realogy’s U.S.
direct or indirect restricted subsidiaries that is a guarantor under Realogy’s
senior secured credit facility (each, a “Note Guarantor”). Subject to certain
exceptions, any U.S. restricted subsidiary that in the future guarantees
Realogy’s indebtedness, including indebtedness under its senior secured credit
facility, or indebtedness of any other guarantor will also guarantee the New
Notes. Each guarantee will be released upon the release of the guarantor from
its guarantee under Realogy’s senior secured credit facility and/or the
repayment of the indebtedness that resulted

 

Annex B-3



--------------------------------------------------------------------------------

   in the obligation to guarantee the New Notes. Holdings will also guarantee
the New Senior Notes on an unsecured senior subordinated basis and the New
Subordinated Notes on an unsecured junior subordinated basis. Ranking    The New
Senior Notes and the guarantees thereof will be Realogy’s and the Note
Guarantors’ unsecured senior obligations and will:   

•      be effectively subordinated to all of Realogy’s and the Note Guarantors’
existing and future senior secured debt, to the extent of the value of the
assets securing such debt;

  

•      rank equally in right of payment with all of Realogy’s and the Note
Guarantors’ existing and future unsecured senior debt; and

  

•      be senior in right of payment to all of Realogy’s and the Note
Guarantors’ existing and future subordinated debt, including the 11.00%
Convertible Notes.

   The New Subordinated Notes and the guarantees thereof will be Realogy’s and
the Note Guarantors’ unsecured senior subordinated obligations and will:   

•      be subordinated in right of payment to all of Realogy’s and the Note
Guarantors’ existing and future senior debt;

  

•      rank equally in right of payment with all of Realogy’s and the Note
Guarantors’ existing and future senior subordinated debt, including the 11.00%
Convertible Notes; and

  

•      rank senior in right of payment to all of Realogy’s and the Note
Guarantors’ future debt that is by its terms subordinated to the New
Subordinated Notes.

   In addition, the New Senior Notes, the New Subordinated Notes and the
guarantees thereof will be structurally subordinated to all of the existing and
future liabilities and obligations (including trade payables, but excluding
intercompany liabilities) of each of Realogy’s non-guarantor subsidiaries.
Covenants    The indentures for the New Senior Notes and the New Subordinated
Notes will contain covenants that are substantially similar in all material
respects to the covenants included in the indentures for the Existing Senior
Notes and the Existing Subordinated Notes prior to the covenant strip. Transfer
restrictions    The New Notes will initially not be registered under the
Securities Act and holders of the New Notes will not be able to offer or sell
such New Notes except pursuant to an exemption from or in a transaction not
subject to the registration requirements of the Securities Act.

 

Annex B-4



--------------------------------------------------------------------------------

Schedule I

 

Investor      Aggregate Principal Amount of      Existing Senior Cash
Notes      Existing Senior
Toggle Notes      Existing Senior
Subordinated Notes     Apollo             $ 1,338,190,220       $ 482,928,000   
   $ 269,241,220       $ 586,021,000      Avenue             $ 313,330,752      
$ 255,177,000       $ 58,153,752       $ 0      Paulson             $
296,500,000       $ 261,500,000       $ 15,000,000       $ 20,000,000   

 

Schedule I-1



--------------------------------------------------------------------------------

Schedule II

Permitted Modifications to the terms of the Exchange Offers and the New Notes

 

1. Any modification to the Minimum Condition, provided that the Minimum
Condition may not be modified such that the Exchange Offers could be consummated
with less than $2.45 billion of Existing Notes being tendered and accepted in
the Exchange Offers.

 

2. Any increase of the interest rate applicable to any series of New Notes,
provided that such modification shall not cause the interest rate of any series
to increase by more than 1.00% from the interest rates set forth herein.

 

3. Any modification of the covenants applicable to any series of New Notes
resulting in such covenants being more restrictive to the Company, provided that
any such modification would not materially adversely affect any Strategic
Partner’s holdings of New Senior Notes and New Subordinated Notes.

 

4. Any extension of the Exchange Offers, provided that the Exchange Offers may
not be extended to expire on a date that is after the Outside Date.

 

5. Any reinstatement of withdrawal rights in the Exchange Offers, provided that
the Strategic Partners shall be permitted to withdraw their Existing Notes
during such withdrawal period.

 

6. Any modification to the terms of the Exchange Offers that is technical or
conforming in nature.



--------------------------------------------------------------------------------

Schedule I

Comparison of Proposed Material Covenant Differences

in the Extended Maturity Notes and the Existing Notes

 

1. Basket to Refinance Existing Subordinated Notes

 

  (a) Change: Add a new $50 million Restricted Payments basket that can be used
only for the redemption, repurchase, defeasance or other acquisition or
retirement of the stub of the Existing Subordinated Notes. The existing $125
million general basket is the same as the Existing Notes except that: (i) only
$25 million is available for any Restricted Payment, including dividends; and
(ii) the remaining $100 million is available only for investments and the
redemption, repurchase, defeasance or other acquisition or retirement of
subordinated obligations (no dividends, repurchases of equity, etc.).

 

2. Basket to Redeem the Convertible Notes upon a Qualified Public Offering

 

  (a) Change: Add a basket to permit the redemption of all of the Non-Apollo
Convertible Notes upon or after a Qualified Public Offering.

 

  (i) Basket is necessary to enable the Company to ensure conversion of the
Convertible Notes upon a Qualified Public Offering. Without this ability, the
redemption right in the Convertible Notes will not be enforceable and the
Company will not receive the deleveraging that is intended upon a Qualified
Public Offering.

 

  (ii) Basket to be reduced by the amount of primary proceeds from the Qualified
Public Offering to avoid double counting.

 

3. Cumulative Credit Basket to build upon conversion of the Convertible Notes

 

  (a) Existing Indenture already provides that the Cumulative Credit basket
increases by the principal amount of any Indebtedness issued after the Issue
Date which is converted into equity of the indirect parent of the Issuer

 

  (b) Change: Make any changes necessary to make language clear that this clause
picks up the Convertible Notes and the Company will get credit for conversion of
the Convertible Notes.

 

4. Payment for Consents provision

 

  (a) Change: Delete the payment for consents provision

 

5. Asset Sale Covenant

 

  (a) Change: Revise covenant to provide that any liabilities for which the
Issuer is no longer responsible, not just liabilities assumed by the transferee
of the assets, counts as cash equivalents for purposes of the Asset Sales
covenant.

 

6. Cumulative Credit Basket Timing



--------------------------------------------------------------------------------

  (a) Will remain April 1, 2007.

 

7. Debt Baskets

 

  (a) Change: Right size existing credit agreement basket from $3,250 million to
$3,300 million to reflect current capital structure ($1.9 billion of Term Loan
B, $750 million of Revolver plus $650 million of Second Lien)



--------------------------------------------------------------------------------

Schedule II

Form of Paulson Stockholders Agreement



--------------------------------------------------------------------------------

 

 

INVESTOR SECURITYHOLDERS AGREEMENT

by and among

DOMUS HOLDINGS CORP.,

REALOGY CORPORATION,

PAULSON & CO. INC., and

the SECURITYHOLDERS that are parties hereto

DATED AS OF NOVEMBER 30, 2010

 

 

 



--------------------------------------------------------------------------------

INVESTOR SECURITYHOLDERS AGREEMENT, dated as of November 30, 2010 (this
“Agreement”), by and among Domus Holdings Corp., a Delaware corporation (the
“Company”), Realogy Corporation, a Delaware corporation (“Realogy”), Paulson &
Co. Inc., a Delaware corporation, on behalf of the several investment funds and
accounts managed by it (“Paulson”), and the Apollo Holders (as such term is
hereinafter defined).

WHEREAS, the Company owns, directly or indirectly, all of the outstanding equity
interests of (i) Domus Intermediate Holdings Corp., a Delaware corporation
(“Intermediate”), and (ii) Realogy;

WHEREAS, Realogy has previously issued 10.50% Senior Notes due 2014,
11.00%/11.75% Senior Toggle Notes due 2014, and 12.375% Senior Subordinated
Notes due 2015 (collectively, the “Existing Notes”);

WHEREAS, the Company and Paulson will exchange a portion of the Existing Notes
for 11.00% Series A Convertible Notes due 2018 (the “Series A Convertible
Notes”), 11.00% Series B Convertible Notes due 2018 (the “Series B Convertible
Notes”) and 11.00% Series C Convertible Notes due 2018 (the “Series C
Convertible Notes” and, together with the Series A Convertible Notes and the
Series B Convertible Notes, the “Convertible Notes”) convertible at any time at
the option of the holders thereof, in whole or in part, into shares of Class A
common stock of the Company, par value $0.01 per share, and Realogy will offer
to exchange the Existing Notes held by the Existing Note holders for new 11.00%
Senior Cash Notes due 2017, new 11.50% Senior Cash Notes due 2017, and new
12.875% Senior Subordinated Notes due 2018 (collectively, the “Extended Maturity
Notes” and together with the Convertible Notes, the “New Notes” ) (the foregoing
transactions, collectively, the “Exchange Transactions”);

WHEREAS, RCIV Holdings (Luxembourg) s.à.r.l., a Luxembourg société à
responsabilité limitée (“RCIV Luxco”), a wholly owned subsidiary of RCIV
Holdings, L.P, a Cayman Islands exempted limited partnership (“RCIV Cayman”),
owns Existing Notes and will own Convertible Notes convertible into an equity
interest in the Company upon consummation of the Exchange Transactions;

WHEREAS, Apollo Investment Fund VI, LP, a Delaware limited partnership (“AIF
VI”), Domus Investment Holdings, LLC, a Delaware limited liability company
(“Domus Investment”) and Domus Co-Investment Holdings, LLC, a Delaware limited
liability company (“Co-Investment Holdings”), each own capital stock of the
Company; and

WHEREAS, each of the Company, the Apollo Holders and Paulson deem it to be in
their respective best interests to enter into this Agreement to set forth their
agreements with respect to certain matters concerning the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, intending to be legally bound, the parties
hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means possession, directly or indirectly, of the power to direct or cause
the direction of



--------------------------------------------------------------------------------

management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

“Agreement” has the meaning set forth in the preamble.

“AIF VI” has the meaning set forth in the preamble.

“Apollo Holders” means AIF VI, Domus Investment, RCIV Cayman, RCIV Luxco and
Co-Investment Holdings, collectively with each of their respective Affiliates
(including, for avoidance of doubt, any syndication vehicles).

“Avenue Investor Securityholders Agreement” means the investor securityholders
agreement dated as of the date hereof by and between Avenue Investments L.P.,
the Company, Realogy and the Apollo Holders.

“Board” means the Board of Directors of the Company. All determinations by the
Board required pursuant to the terms of this Agreement shall be made in the good
faith sole discretion of the Board and shall be binding and conclusive.

“Bylaws” means the Company’s bylaws, as the same may be amended from time to
time.

“Charter” means the Company’s Certificate of Incorporation, as the same may be
amended from time to time.

“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.

“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.

“Closing Date” means the date of the closing of the Exchange Transactions.

“Co-Investment Holdings” has the meaning set forth in the preamble.

“Common Stock” means the Class A Common Stock, and the Class B Common Stock,
collectively, and any class of common stock into which the Class A common stock
or Class B common stock may be reclassified, converted or exchanged.

“Company” has the meaning set forth in the preamble.

“Company Offered Securities” has the meaning set forth in Section 3.

“Convertible Notes” has the meaning set forth in the preamble.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Subject
Securities (or any interest therein or right thereto) or of all or part of the
voting power (other than the granting of a revocable proxy) associated with the
Subject Securities (or any interest therein) whatsoever, or any other transfer
of beneficial ownership of Subject Securities whether voluntary or involuntary,
including, without limitation (a) as a part of any liquidation of a
securityholder’s assets or (b) as a part of any reorganization of a
securityholder pursuant to the United States, state, foreign or other bankruptcy
law or other similar debtor relief laws. “Dispose” shall have a correlative
meaning.



--------------------------------------------------------------------------------

“Domus Investment” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Transactions” has the meaning set forth in the recitals.

“Existing Notes” has the meaning set forth in the recitals.

“Extended Maturity Notes” has the meaning set forth in the recitals.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act.

“HSR Act” means Hart-Scott-Rodino Act of 1976, as amended.

“Intermediate” has the meaning set forth in the recitals.

“IPO” means the initial public offering of shares of the Common Stock pursuant
to an effective Registration Statement under the Securities Act.

“Liquidated Damages” has the meaning set forth in Section 4.3.

“Lock-Up Period” has the meaning set forth in Section 4.3(c).

“Losses” has the meaning set forth in Section 4.6(a).

“Management Investor Rights Agreement” means the management investor rights
agreement by and between the Company, AIF IV, Domus Investment and certain
holders party thereto, as amended.

“Maximum Suspension Period” has the meaning set forth in Section 4.4.

“New Notes” has the meaning set forth in the recitals.

“Participating Holders” has the meaning set forth in Section 4.5(a)(i).

“Paulson” has the meaning set forth in the recitals.

“Paulson Appointee” has the meaning set forth in Section 6.

“Paulson Observer” has the meaning set forth in Section 6.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a governmental entity or any department, agency or political
subdivision thereof or any other entity.

“Piggy-Back Notice” has the meaning set forth in Section 4.3(a).

“Piggy-Back Registration Right” has the meaning set forth in Section 4.3(a).

“Preemptive Event” has the meaning set forth in Section 3.



--------------------------------------------------------------------------------

“Preemptive Rights Offer” has the meaning set forth in Section 3.

“Preemptive Rights Offer Notice” has the meaning set forth in Section 3.

“Pro Rata Debt Ownership” shall be a fraction of the Company Offered Securities
determined by dividing (A) the aggregate principal amount of New Notes then
owned by Paulson plus the aggregate principal amount of Convertible Notes
converted into Class A Common Stock by Paulson to the extent such Class A Common
Stock is still held by Paulson by (B) $[            ] billion (which is the
total outstanding indebtedness of the Company and Holdings on a consolidated
basis as of the date of this Agreement).

“Proportionate Debt Percentage” shall mean a number (expressed as a percentage)
equal to a fraction, the numerator of which is the aggregate principal amount of
the debt proposed to be purchased by the holder of the Existing Notes or New
Notes in connection with a debt financing to third parties and the denominator
of which is the aggregate principal amount of the Existing Notes or New Notes
owned by such holder.

“Proportionate Percentage” with respect to any holder of Common Stock, shall
mean a number (expressed as a percentage) equal to a fraction, the numerator of
which is the total number of shares of Common Stock proposed to be transferred
by such holder in a proposed Disposition and the denominator of which is the
total number of shares of Common Stock owned by such holder.

“Public Sale” means any sale, occurring simultaneously with or after an IPO, of
Common Stock to the public pursuant to an offering registered under the
Securities Act or to the public in the manner described by the provisions of
Rule 144 promulgated thereunder, other than an offering relating to employee
incentive plans.

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective Registration Statement filed by the Company with the SEC (other
than (i) a registration relating solely to an employee benefit plan or employee
stock plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Class A Common Stock (by the Company and/or
other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and (b) the listing of Company Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market, the New York Stock Exchange or any
successor exchange to the foregoing.

“RCIV Cayman” has the meaning set forth in the preamble.

“RCIV Luxco” has the meaning set forth in the preamble.

“Realogy” has the meaning set forth in the recitals.

“Registrable Securities” shall mean (i) the shares of Class A Common Stock
issued upon the conversion of the Convertible Notes, (ii) the shares of Class A
Common Stock acquired in connection with the exercise of preemptive rights in
accordance with Section 3, (iii) any and all shares of Common Stock issued or
issuable with respect to Registrable Securities by way of a stock dividend or a
stock split; provided, that any Registrable Securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such Registrable Securities has been declared effective under the
Securities Act and such Registrable Securities have been disposed of pursuant to
such Registration



--------------------------------------------------------------------------------

Statement, (B) such Registrable Securities have been disposed of in reliance
upon Rule 144 (or any similar provision then in force) under the Securities Act
or (C) except for a transfer in accordance with Section 15(p), such Registrable
Securities shall have been otherwise transferred to a third party; and provided,
further, that any securities that have ceased to be Registrable Securities shall
not thereafter become Registrable Securities and any security that is issued or
distributed in respect of securities that have ceased to be Registrable
Securities is not a Registrable Security and (iv) any shares of Common Stock
required to be registered by the Company on behalf of any other Person
possessing registration rights pursuant to another agreement in which the
Company had granted such rights.

“Registration Request” has the meaning set forth in Section 4.1(a).

“Registration Statement” means any shelf registration statement or other
registration statement filed with the SEC with respect to the Common Stock.

“Sale Notice” has the meaning set forth in Section 5(a).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securityholders Agreement” means the securityholders agreement by and between
the Company and the securityholders party thereto, as amended.

“Series A Convertible Notes” has the meaning set forth in the recitals.

“Series B Convertible Notes” has the meaning set forth in the recitals.

“Series C Convertible Notes” has the meaning set forth in the recitals.

“Subject Securities” means shares of Class A Common Stock, the Convertible Notes
and any shares of Class A Common Stock issuable upon conversion thereof.

“Suspension Period” has the meaning set forth in Section 4.3.

“Tag-Along Holder” has the meaning set forth in Section 5(b).

“Tag-Along Notice” has the meaning set forth in Section 5(b).

“Tag-Along Transaction” has the meaning set forth in Section 5(a)

“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.

Section 2. Representations and Warranties. The Company hereby represents and
warrants that the Company has not granted registration rights to any Person
other than pursuant to (i) the Management Investor Rights Agreement, (ii) the
Securityholders Agreement and (iii) the Avenue Investor Securityholders
Agreement.

Section 3. Preemptive Events. If any time prior to (but not including) a
Qualified Public Offering, (i) the Company or Realogy proposes to issue or sell
any equity securities (or



--------------------------------------------------------------------------------

securities convertible into, issuable upon exercise of or exchangeable for any
such equity securities) (not including (1) securities issued pursuant to any
equity compensation plans, (2) securities issued as a dividend or distribution
or upon any stock split, recapitalization or other subdivision or combination of
securities, (3) securities issued upon the exercise, conversion or exchange of
any options, warrants or convertible securities issued prior to the date hereof
or for which Paulson has had the opportunity to subscribe for pursuant to its
preemptive rights (and which shall include the Convertible Notes) and
(4) securities issued (other than to an Apollo Holder) in connection with
(Y) the funding of an acquisition (whether by stock sale, merger,
recapitalization, asset purchase or otherwise) or (Z) a joint venture or
strategic alliance) or (ii) the Company or Realogy proposes to issue or sell
debt to any Affiliate of Realogy or the Company (for the avoidance of doubt,
such Affiliate of Realogy or the Company shall not include the Company, Realogy,
Intermediate or any subsidiary of Realogy) (collectively, “Company Offered
Securities”), the Company shall give notice in writing (the “Preemptive Rights
Offer Notice”) to Paulson of such proposed issuance or sale (a “Preemptive
Event”). The Preemptive Rights Offer Notice shall describe the proposed
transaction, identify the proposed purchaser(s), and contain an offer (the
“Preemptive Rights Offer”) to sell to Paulson, at the same price, on the same
terms and for the same consideration to be paid by the proposed purchaser(s).
With respect to clause (i) of this Section 3, Paulson shall have the right to
participate in the Preemptive Event up to its respective pro rata fully-diluted
portion of its equity ownership (which shall be a fraction of the Company
Offered Securities determined by dividing (A) the number of shares of Common
Stock then owned by Paulson on a fully-diluted basis assuming the conversion of
all of its Convertible Notes (B) the number of shares of Common Stock then
outstanding (before giving effect to the Preemptive Event) on a fully-diluted
basis assuming, among other things, the conversion of all Convertible Notes then
outstanding. With respect to clause (ii) of this Section 3, Paulson shall have
the right to participate in the Preemptive Event up to its Pro Rata Debt
Ownership. The Preemptive Rights Offer Notice shall be made fifteen (15) days
prior to the relevant issuance or sale. If Paulson fails to accept in writing
the Preemptive Rights Offer by the tenth (10th) day after the Company’s delivery
of the Preemptive Rights Offer Notice, Paulson shall have no further rights with
respect to the proposed transaction; provided, however, that if any of the terms
of the Preemptive Event, taken as a whole, materially change after the date of
the Preemptive Rights Offer Notice, then the Company shall be required to give a
new Preemptive Rights Offer Notice and Paulson shall have an additional ten
(10) days to accept in writing the Preemptive Rights Offer. If Paulson accepts
the Preemptive Rights Offer and such acceptance could require Paulson to
complete a filing under the HSR Act, Paulson may participate in the Preemptive
Event until the earlier of the date that (i) is two business days following the
date that Paulson has complied with the requirements of the HSR Act and received
the necessary approvals or otherwise determined no filing under the HSR Act is
required with respect to such participation and (ii) seventy five (75) days
following the Company’s delivery of the Preemptive Rights Offer Notice, or such
later date as may be described in the Preemptive Rights Offer Notice; provided
that in no event shall the issuance of the Company Offered Securities to any
other party be delayed in connection with such participation. If at any time
prior to a Qualified Public Offering, the Company or Realogy proposes to
undertake a debt financing to third parties and the Apollo Holders do not
participate in such debt financing, then the Company shall use its commercially
reasonable efforts to allow Paulson to participate, up to its Pro Rata Debt
Ownership, at the same price, on the same terms and for the same consideration
as other participants in the financing; provided however that if the



--------------------------------------------------------------------------------

Apollo Holders participate in such financing, then Paulson shall have the right
to participate in the financing at the same price, on the same terms and for the
same consideration as the Apollo Holders, provided that the Proportionate Debt
Percentage of debt to be purchased by Paulson shall not exceed the Proportionate
Debt Percentage of debt that the Apollo Holders elect to acquire in such debt
financing to third parties.

Section 4. Registration Rights.

4.1 Underwritten Demand Registration Rights.

(a) Subject to the other provisions of this Section 4.1, at any time after the
date that is thirty six (36) months after the Closing Date, Paulson may make no
more than two (2) written requests (each, a “Registration Request”) to the
Company for registration under and in accordance with the provisions of the
Securities Act of all or part of its shares of Common Stock. The offering of the
Registrable Securities pursuant to such Registration Request shall be in the
form of an Underwritten Offering only. Notwithstanding anything to the contrary
set forth in this Section 4.1(a), the Company will not be required to effect a
registration pursuant to this Section 4.1(a) unless the estimated gross proceeds
from the sale of the Registrable Securities included in the Registration Request
are at least $75 million.

(b) If prior to a Qualified Public Offering Paulson elects to exercise its
demand rights pursuant to this Section 4.1 or the Company notifies Paulson of
its intention to consummate a Qualified Public Offering, on its own behalf or in
connection with an exercise by any Person possessing demand rights pursuant to
another agreement in which the Company has granted demand rights, Paulson agrees
that Paulson shall not sell publicly, make any short sale of, grant any option
for the purchase of, or otherwise dispose, any shares of Class A Common Stock
(except, in each case, as part of the Qualified Public Offering, if permitted)
during the period beginning on the delivery or receipt of such notice and ending
ninety (90) days (or, in either case, such greater period as may be requested by
the lead managing underwriter or underwriters, not to exceed one hundred eighty
(180) days) after the effective date of the Registration Statement filed in
connection with such Qualified Public Offering. Notwithstanding the foregoing,
Paulson shall be entitled to transfer any shares of Class A Common Stock (i) as
a bona fide gift or gifts, provided that the donee or donees thereof agree to be
bound in writing by the restrictions set forth herein, (ii) to Affiliates of
Paulson where such Affiliates agree to be bound in writing by the restrictions
set forth herein, (iii) with the prior written consent of the Company, (iv) to a
nominee or custodian of a Person to whom a disposition or transfer would be
permitted hereunder, provided that such nominee or custodian agrees to be bound
in writing by the restrictions set forth herein, (v) following the consummation
of a Qualified Public Offering, in transactions relating to shares of Common
Stock or other securities acquired in open market transactions, or (vi) to any
wholly-owned subsidiary or any stockholders, partners, members or similar
persons of Paulson, provided that such Person agrees to be bound in writing by
the restrictions set forth herein; provided that, in the case of this clause
(i), (iv), (v) and (vi), such transfers do not give rise to a requirement to
disclose in any public report or filing with the SEC and Paulson does not
otherwise voluntarily effect any public filing or report regarding such
transfers.



--------------------------------------------------------------------------------

(c) All Registration Requests made pursuant to this Section 4 will specify the
aggregate amount of shares of Common Stock to be registered. The Company shall
include in the Underwritten Offering pursuant to a Registration Request all
Registrable Securities with respect to which the Company has received a written
request from any other Person possessing such rights pursuant to another
agreement in which the Company has granted demand rights for inclusion therein
within fifteen days after receipt by the Company of such demand. Promptly upon
receipt of any such Registration Request, the Company will use its reasonable
best efforts to effect such registration under the Securities Act (including,
without limitation, filing post-effective amendments, appropriate qualification
under applicable blue sky or other state securities laws and appropriate
compliance with the applicable regulations promulgated under the Securities Act)
of the shares of Class A Common Stock which the Company has been so requested to
register within 180 days after such request (or within 120 days of such request
in the case of a Registration Request after a Qualified Public Offering (subject
to any lock-up restrictions)).

(d) Registrations under this Section 4.1 shall be on such appropriate
registration form of the SEC as shall be selected by the Company.

(e) The Company shall use its reasonable best efforts to keep any Registration
Statement filed in response to a Registration Request effective for as long as
is necessary for Paulson to dispose of the covered securities.

(f) The Company shall select the underwriters, provided such selection is
reasonably acceptable to Paulson.

4.2 Piggy-Back Registration Rights.

(a) Participation. Subject to Section 4.2(b), if at any time the Company
proposes to register any of its shares of Common Stock under the Securities Act
(other than a registration on Form S-4 or S-8 or any successor form to such
Forms or any registration of securities as it relates to an offering and sale to
management of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement or pursuant to a shelf registration statement), whether
for its own account or for the account of one or more stockholders of the
Company, and the registration form to be used may be used for any registration
of Registrable Securities, then the Company shall give prompt written notice
(the “Piggy-Back Notice”) to Paulson of its intention to effect such a
registration and, subject to Section 4.2(b), shall include in such registration
all Registrable Securities with respect to which the Company has received a
written request from Paulson for inclusion therein within 15 days after the
receipt of the Piggy-Back Notice. The Piggy-Back Notice shall offer Paulson the
right, subject to Section 4.2(b) (the “Piggy-Back Registration Right”), to
register such number of shares of Registrable Securities as Paulson may request
and shall set forth (i) the anticipated filing date of such Registration
Statement and (ii) the number of shares of Class A Common Stock that is proposed
to be included in such Registration Statement.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 4 (including Section 4.1) involves an Underwritten
Offering and the managing underwriter or underwriters of such proposed
Underwritten Offering advises the



--------------------------------------------------------------------------------

Company that the total or kind of securities which Paulson and any other persons
or entities intend to include in such offering would be reasonably likely to
adversely affect the price, timing or distribution of the securities offered in
such offering, then the number of securities proposed to be included in such
registration shall be allocated among the Company and all of the selling
securityholders, such that the number of securities that each such Person shall
be entitled to sell in the Underwritten Offering shall be included in the
following order:

(i) In the event of an exercise by Paulson of its demand rights or any other
Person possessing such rights pursuant to another agreement in which the Company
has granted demand rights:

(1) first, the Registrable Securities held by the Person exercising a demand
right pursuant to Section 4.1 or pursuant to any other agreement in which the
Company has granted demand rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person in connection with such
registration;

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 4.2(a) or pursuant to any other agreement in which the Company has
granted piggy-back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration; and

(3) third, the securities to be issued and sold by the Company in such
registration.

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration; and

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities be included in such registration pursuant to the terms of
Section 4.2(a) or pursuant to any other agreement in which the Company has
granted Piggy-Back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration.

Notwithstanding anything to the contrary set forth in this Section 4.2, if the
managing underwriter for an Underwritten Offering advises the Company that the
inclusion of the number of shares of Common Stock proposed to be included in any
registration by any particular Person would interfere with the successful
marketing (including pricing) of such shares to be offered thereby, then the
number of such shares proposed to be included in such registration by such
Person shall be reduced to the lower of the number of such shares that the
managing underwriter advises that such Person may sell in the Underwritten
Offering and the number of such shares calculated pursuant to the foregoing. If
the number of Paulson’s shares of Common Stock included in a registration made
pursuant to a Registration Request is reduced in accordance with this
Section 4.2(b) to less than two-thirds of the total shares of Common Stock
originally proposed to be included by Paulson in such registration, Paulson
shall not be deemed to have used a Registration Request under Section 4.1.



--------------------------------------------------------------------------------

(c) Lock-up. If the Company at any time shall register shares of Common Stock
under the Securities Act for sale to the public in an underwritten offering and
if requested by the lead managing underwriter, Paulson agrees not to sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose of, any capital stock of the Company without the prior written
consent of the lead managing underwriter, during a period of not more than
ninety (90) days (or up to one hundred eighty (180) days if requested by the
lead managing underwriter in connection with a Qualified Public Offering)
commencing on the effective date of the Registration Statement (the “Lock-Up
Period”); provided, however, that if any holders of Registrable Securities shall
be subject to a shorter period or receives more advantageous terms relating to
the Lock-Up Period, then the Lock-Up Period shall be such shorter period and
also on such more advantageous terms and Paulson shall be released from its
obligations under this clause to the extent any other holder of Registrable
Securities is released. Notwithstanding the foregoing, Paulson shall be entitled
to transfer any shares of Class A Common Stock (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to Affiliates of Paulson where such
Affiliates agree to be bound in writing by the restrictions set forth herein,
(iii) with the prior written consent of the Company, (iv) to a nominee or
custodian of a Person to whom a disposition or transfer would be permitted
hereunder, provided that such nominee or custodian agrees to be bound in writing
by the restrictions set forth herein, (v) following the consummation of a
Qualified Public Offering, in transactions relating to shares of Common Stock or
other securities acquired in open market transactions, or (vi) to any
wholly-owned subsidiary or any stockholders, partners, members or similar
persons of Paulson, provided that such Person agrees to be bound in writing by
the restrictions set forth herein; provided that, in the case of this clause
(i), (iv), (v) and (vi), such transfers do not give rise to a requirement to
disclose in any public report or filing with the SEC and Paulson does not
otherwise voluntarily effect any public filing or report regarding such
transfers. In addition, if requested by the lead managing underwriter, in
connection with a public offering, Paulson shall enter into a customary lock-up
agreement with the lead managing underwriter.

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Piggy-Back Notice, or withdraw a Registration Statement after
filing and after such Piggy-Back Notice, but prior to the effectiveness of the
Registration Statement, provided that the Company shall promptly notify Paulson
in writing of any such action and provided further that the Company shall bear
all reasonable expenses incurred by Paulson or otherwise in connection with such
withdrawn Registration Statement. Except as provided in Section 4.1(f),
notwithstanding any other provision herein, the Company shall have sole
discretion to select any and all underwriters that may participate in any
Underwritten Offering.

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering under this Section 4 unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-ups and other documents required for such underwriting
arrangements. Nothing in this Section 4.2(e) shall be construed to create any
additional rights regarding the Piggy-Back registration of Registrable
Securities in any Person otherwise than as set forth herein.



--------------------------------------------------------------------------------

(f) Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 4, including reasonable fees and expenses of
one counsel to the Participating Holders which shall not exceed $100,000;
provided, that each Participating Holder shall pay any remaining counsel fees
and expenses and all applicable underwriting fees, discounts and similar charges
(pro rata based on the securities sold).

(g) Publicly Available Information. If the Company is not required to file
reports under the Securities Act or the Exchange Act, the Company will make
publicly available such necessary information for so long as necessary to permit
sales pursuant to Rule 144 under the Securities Act.

4.3 Registration Statement Suspension. Following Paulson’s receipt of a
resolution of the Board certified by the secretary of the Company stating that,
in the good faith judgment of the Board, the filing, initial effectiveness or
continued use of a Registration Statement would require the Company to make a
public disclosure of material non-public information, which disclosure in the
good faith judgment of the Board (A) would be required to be made in any
Registration Statement so that such Registration Statement would not be
materially misleading, (B) would not be required to be made at such time but for
the filing, effectiveness or continued use of such Registration Statement, and
(C) would reasonably be expected to either (1) materially and adversely affect
the Company or its business if made at such time or (2) unreasonably interfere
with the Company’s ability to effect a planned or proposed acquisition,
disposition, financing, reorganization, recapitalization or similar transaction,
the Company may delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement; provided that the Company shall not be permitted to
do so under this Section 4.3 for more than 90 days during any twelve-month
period (the “Maximum Suspension Period”); provided, further, that the Company
shall pay liquidated damages (“Liquidated Damages”), from and including each day
in excess of the Maximum Suspension Period at a rate per annum equal to an
additional 0.25% of the principal balance of the notional amount of Convertible
Notes that were exchanged by Paulson for those Registrable Securities that are
still held by Paulson and with respect to which Paulson has requested
registration and increasing by an additional 0.25% at the end of each subsequent
90 day period that such Registration Statement is suspended in excess of the
Maximum Suspension Period, not to exceed 0.75%; provided that no Liquidated
Damages shall accrue during any Suspension Period not in excess of the Maximum
Suspension Period or if any Suspension Period is rescinded. Any amounts to be
paid as Liquidated Damages shall be paid in cash semi-annually in arrears on the
stated interest payment dates of the Convertible Notes. Any period during which
the Company has delayed the filing or initial effectiveness of, or suspended the
use of, a Registration Statement pursuant to this Section 4.3 is herein called a
“Suspension Period.” The Company shall provide prompt written notice to Paulson
of the commencement and termination of any Suspension Period but shall not be
obligated under this Agreement to disclose the reasons therefor. Paulson shall
keep the existence of each Suspension Period confidential and agrees to suspend,
promptly upon receipt of the notice referred to above, the use of any prospectus
relating to such registration in connection with any sale or offer to sell
Registrable Securities. In addition, if the Company receives a Registration
Request and the Company is then in the process of preparing to engage in a
Public Sale, the Company shall inform Paulson of the Company’s intent to engage
in a Public Sale and may require Paulson to withdraw such Registration Request
for a period of up to 120 days so that the Company may



--------------------------------------------------------------------------------

complete its Public Sale, and such withdrawn Registration Request shall not
count as one of Paulson’s two Registration Requests hereunder. In the event that
the Company ceases to pursue such Public Sale, it shall promptly inform Paulson
and Paulson shall be permitted to submit a new Registration Request.
Notwithstanding the foregoing, if the public announcement of the material,
nonpublic information that resulted in such delay or suspension is made during
such Suspension Period, then such Suspension Period shall terminate without any
further action of the parties and the Company shall promptly notify Paulson of
such termination. To the extent that the Company initiates one or more
Suspension Periods hereunder in respect of any effective Registration Statement
filed pursuant to this Agreement, the Company shall maintain the effectiveness
of such Registration Statement for an additional number of days equal to the
aggregate amount of days that the Company implemented such Suspension Period(s).
Notwithstanding the foregoing, in the event of a postponement by the Company of
the filing or effectiveness of a Registration Statement pursuant to a
Registration Request or in the event that a sale is not made under a
Registration Statement pursuant to a Registration Request that has remained
effective for at least 30 days, Paulson shall have the right to withdraw such
Registration Request, and such Registration Request shall not count as one of
Paulson’s two Registration Requests hereunder. The foregoing shall be without
prejudice to any rights of Paulson pursuant to Section 5.

4.4 Registration Rights Procedures.

(a) In connection with the Company’s obligations under Sections 4.1 and 4.2 to
file a Registration Statement, the Company shall use its reasonable best efforts
to cause such Registration Statement to become effective to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement or prospectus, or any amendments or
supplements thereto, (x) furnish to the underwriters, if any, and to the holders
of Registrable Securities covered by the applicable Registration Statement
(“Participating Holders”), copies of all documents prepared to be filed, which
documents shall be subject to the review of such underwriters and the
Participating Holders and their respective counsel and make such changes to such
documents as are reasonably requested by the Participating Holders and
(y) except in the case of a registration under Section 4.2, not file any
Registration Statement hereunder or prospectus or amendments or supplements
thereto to which the underwriters, if any, or the Participating Holders shall
reasonably object;

(ii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement and supplements to the prospectus as may be
(x) reasonably requested by any other Participating Holders (to the extent such
request relates to information relating to such holder), or (z) necessary to
keep such registration effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws with
respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;



--------------------------------------------------------------------------------

(iii) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable prospectus or any amendment or supplement to
such prospectus has been filed, (b) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such prospectus or
for additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in any material respect, and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(iv) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such prospectus and any
preliminary prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or prospectus which shall correct such misstatement or
omission or effect such compliance;

(v) use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order suspending the use of any preliminary or final
prospectus;

(vi) promptly incorporate in a prospectus supplement or post-effective amendment
such information as the managing underwriter or underwriters reasonably believes
should be included therein relating to the plan of distribution with respect to
such Registrable Securities, and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment;

(vii) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);



--------------------------------------------------------------------------------

(viii) deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such
Participating Holder or underwriter may reasonably request (it being understood
that the Company consents to the use of such prospectus or any amendment or
supplement thereto by such holder of Common Stock and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such prospectus or any amendment or supplement thereto) and such other
documents as Paulson or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities by Paulson or
underwriter;

(ix) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Securities by
the time a Registration Statement is declared effective by the SEC under all
applicable state securities or “blue sky” laws of such jurisdictions as Paulson,
the holder of Registrable Securities or the managing underwriter or underwriter,
if any, shall reasonably request in writing, keep each such registration or
qualification or exemption effective and do any and all other acts and things
that may be reasonably necessary or advisable to enable Paulson or the holder of
Registrable Securities to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by Paulson or such holder; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Section 4.4(a)(ix) and except as may be required by the Securities Act,
(ii) subject itself to taxation in any such jurisdiction, or (iii) submit to the
general service of process in any such jurisdiction;

(x) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xi) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the managing
underwriter or underwriters, if any, reasonably request in order to expedite or
facilitate the registration and disposition of such Registrable Securities;

(xii) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holders or underwriters, as the case may be,
and their respective counsel;

(xiii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;



--------------------------------------------------------------------------------

(xiv) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(xv) use its reasonable best efforts to comply with all applicable securities
laws and make available to its securityholders party hereto, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

(xvi) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by any such underwriter, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Person in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence responsibility; provided that any such Person
gaining access to information regarding the Company pursuant to this
Section 4.4(a)(xvi) shall agree to hold in strict confidence and shall not make
any disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (w) the release of such information is requested or
required (by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process), (x) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (y) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (z) such information is independently developed by such Person;

(xvii) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

(xviii) as of the effective date of any Registration Statement relating thereto,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on the NASDAQ Global Select Market, the NASDAQ Global Market or the New
York Stock Exchange; and

(xix) as of the effective date of any Registration Statement relating thereto,
provide a transfer agent and registrar for all such Registrable Securities.

(b) The Company may require each Participating Holder to furnish to the Company
such information, documents and instruments from such Participating Holder as
the Company may from time to time reasonably request, including, but not limited
to, a questionnaire, custody agreement, power of attorney, lock-up letters and
underlying agreement.



--------------------------------------------------------------------------------

Each Participating Holder agrees to furnish such information to the Company and
to cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 4.4(a)(iv), such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Participating Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4.4(a)(iv), or until such
Participating Holder is advised in writing by the Company that the use of the
prospectus may be resumed, and if so directed by the Company, such Participating
Holder shall deliver to the Company (at the Company’s expense) all copies of the
prospectus covering such Registrable Securities, other than permanent file
copies, then in such Participating Holder’s possession. In the event the Company
shall give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended prospectus contemplated by Section 4.4(a)(iv) or is
advised in writing by the Company that the use of the prospectus may be resumed.

(d) Paulson shall not use any free writing prospectus (as defined in Rule 405)
in connection with the sale of Registrable Securities without the prior consent
of the Company, which consent shall not be unreasonably withheld, conditioned or
delayed.

4.5 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, Paulson and its officers, directors, employees, managers,
members, partners and agents and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) Paulson or
such other indemnified Person from and against all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses including all reasonable expenses
incurred in enforcing this indemnity) (collectively, the “Losses”) caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus (including any issuer free writing prospectus) or any
amendment thereof or supplement thereto or any omission (or alleged omission) of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as the same are caused by any information
furnished in writing to the Company by Paulson expressly for use therein. In
connection with an Underwritten Offering and without limiting any of the
Company’s other obligations under this Agreement, the Company shall also
indemnify such underwriters, their officers, directors, employees and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
(and exceptions thereto) of Paulson. Reimbursements payable pursuant to the
indemnification contemplated by this subsection (a) will be made by periodic



--------------------------------------------------------------------------------

payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.

(b) In connection with any proposed registration in which Paulson is
participating pursuant to this Agreement, Paulson agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) the
Company or such other indemnified Person against all Losses caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of
material fact contained in the Registration Statement, prospectus or preliminary
prospectus (including any issuer free writing prospectus) or any amendment
thereof or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, but only to the extent that such untrue statement or omission
contained in any information or affidavit so furnished in writing by Paulson to
the Company for inclusion in such Registration Statement, prospectus or
preliminary prospectus and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the securities to the Person asserting such
loss, claim, damage, liability or expense. In no event shall the liability of
Paulson hereunder be greater in amount than the dollar amount of the net cash
proceeds actually received by Paulson upon the sale of the securities giving
rise to such indemnification obligation. The Company and Paulson shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons for inclusion in any prospectus or
Registration Statement.

(c) Any Person entitled to indemnification hereunder will (i) give prompt (but
in any event within 30 days after such Person has actual knowledge of the facts
constituting the basis for indemnification) written notice to the indemnifying
party of any claim with respect to which it seeks indemnification and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any delay or failure to so notify the indemnifying party shall relieve the
indemnifying party of its obligations hereunder only to the extent, if at all,
that the indemnifying party is actually prejudiced by reason of such delay or
failure; provided, further, however, that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed in writing to pay such fees or expenses, or (b) the indemnifying
party shall have failed to assume the defense of such claim within a reasonable
time after receipt of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, based upon advice
of counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). An
indemnified party shall not be required to consent to any settlement involving
the imposition



--------------------------------------------------------------------------------

of equitable remedies or involving the imposition of any obligations or
admissions on such indemnified party other than financial obligations for which
such indemnified party will be indemnified hereunder. No indemnifying party will
be required to consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim in any one
jurisdiction, unless the use of one counsel would be expected to give rise to a
conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which case the indemnifying
party shall be obligated to pay the fees and expenses of each additional
counsel.

(d) If for any reason the indemnification provided for in the preceding clauses
4.5(a) and 4.5(b) is unavailable to an indemnified party or insufficient to hold
it harmless as contemplated by the preceding clauses 4.5(a) and 4.5(b), then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by the indemnified party and the indemnifying party, but also the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations, provided that Paulson shall not be required
to contribute in an amount greater than the dollar amount of the net cash
proceeds actually received by Paulson with respect to the sale of any securities
under this Section 4. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 5. Tag-Along Rights.

(a) Prior to the consummation of a Qualified Public Offering, if the Apollo
Holders desire to effect any sale or transfer of shares of Common Stock
representing more than 5% or more of the outstanding shares of Common Stock on a
fully diluted basis in a single transaction or series of related transactions
for value to any third party that is not an Affiliate of the Apollo Holders,
other than in a Public Sale (a “Tag-Along Transaction”), it shall give written
notice to Paulson offering Paulson the option to participate in such Tag-Along
Transaction (a “Sale Notice”). If Paulson’s participation in the Tag-Along
Transaction could require Paulson to make a filing under the HSR Act, the Sale
Notice shall be delivered to Paulson at least seventy five (75) days prior to
the date on which the Tag-Along Transaction is to be consummated; provided that
once Paulson has complied with the requirements of the HSR Act and received the
necessary approvals or otherwise determined no filing under the HSR Act is
required with respect to its participation in the Tag-Along Transaction, the
Apollo Holders may consummate the Tag-Along Transaction at any time thereafter.
The Sale Notice shall set forth the material terms of the proposed Tag-Along
Transaction and identify the contemplated transferee or Group.

(b) Paulson may, by written notice to the Apollo Holders (a “Tag-Along Notice”)
delivered within ten (10) days after the date of the Sale Notice (Paulson
delivering such timely notice being a “Tag-Along Holder”), elect to sell in such
Tag-Along Transaction all or a



--------------------------------------------------------------------------------

portion of the shares of Class A Common Stock held by Paulson, provided that,
without the consent of the Apollo Holders, the Proportionate Percentage of
shares to be sold by any Tag-Along Holder will not exceed the Proportionate
Percentage of the shares of Common Stock that the Apollo Holders proposes to
sell or transfer in the applicable Tag-Along Transaction.

(c) If Paulson does not deliver a timely Tag-Along Notice, then the Apollo
Holders may thereafter consummate the Tag-Along Transaction, at the same sale
price and on the same other terms and conditions as are described in the Sale
Notice (including, without limitation, the number of shares of Common Stock
being sold), for a period of one hundred twenty (120) days thereafter (subject
to extension in the event of required regulatory approvals not having been
obtained by such date but in any event no later than two hundred seventy
(270) days after receipt of the Tag-Along Notice). In the event the Apollo
Holders have not consummated the Tag-Along Transaction within such one hundred
twenty (120) day period (subject to extension as provided above), the Apollo
Holders shall not thereafter consummate a Tag-Along Transaction, without first
providing a Sale Notice and an opportunity to Paulson to sell in the manner
provided above. If Paulson gives the Apollo Holders a timely Tag-Along Notice,
then the Apollo Holders shall use reasonable efforts to cause the prospective
transferee or Group to agree to acquire all the shares of Class A Common Stock
identified in all timely Tag-Along Notices, upon the same terms and conditions
as are applicable to the shares of Common Stock held by the Apollo Holders. If
such prospective transferee or Group is unable or unwilling to acquire all the
shares of Common Stock proposed to be included in the Tag-Along Transaction upon
such terms, then the Apollo Holders may elect either to cancel such Tag-Along
Transaction or to allocate the maximum number of shares that such prospective
transferee or Group is willing to purchase among the Apollo Holders and the
Tag-Along Holders in the proportion that the Apollo Holders’ and each such
Tag-Along Holder’s Proportionate Percentage bears to the total Proportionate
Percentages of the Apollo Holders and the Tag-Along Holders. In connection with
the Tag-Along Transaction, each party shall bear its own expenses.

(d) For purposes of this Section 5, any holder of shares of Common Stock who has
a contractual right (other than, for the avoidance of doubt, pursuant to this
Agreement) to participate in such Tag-Along Transaction or any other holder of
Common Stock who is otherwise participating in such Tag-Along Transaction with
the consent of the Apollo Holders, shall be deemed to be a “Tag-Along Holder”
under this Section 5 (provided that, for the avoidance of doubt, this Section 5
(d) is not intended to nor shall it grant any rights to any Person to
participate in any Tag-Along Transaction that is not otherwise granted pursuant
to Section 5 (a)-(c) above).



--------------------------------------------------------------------------------

Section 6. Board Composition. Subject to the satisfaction of applicable laws,
rules and regulations, Paulson shall have the right to either (i) nominate one
member of the Board (such appointed member, the “Paulson Appointee”) or
(ii) designate one representative (the “Paulson Observer”) to attend all
meetings of the Board as a non-voting observer; provided, however, that such
rights to nominate the Paulson Appointee or designate the Paulson Observer shall
not be assigned by Paulson to any other party (other than Affiliates of Paulson)
and any purported assignment shall be void ab initio and of no effect. Paulson’s
right to nominate the Paulson Appointee and designate the Paulson Observer shall
terminate once Paulson is no longer a party to this Agreement. Upon such
termination, Paulson shall promptly cause the Paulson Appointee to resign from
the Board. The Company shall use its commercially reasonable efforts to maintain
a directors and officer’s liability policy and shall indemnify and advance
expenses to its directors and officers, including the Paulson Appointee, with
respect to all acts or omissions by them in their capacities as such to the
fullest extent permitted by the law and shall enter into an indemnification
agreement with the Paulson Appointee.

Section 7. Dividends and Distributions. Prior to a Qualified Public Offering,
the Company shall not, and shall cause Intermediate and Realogy not to, declare
or pay any dividends or any other distributions on capital stock or redeem or
repurchase any shares of capital stock without Paulson’s prior written consent;
provided, however, that the Company shall be permitted to declare or pay any
dividends or any other distributions on capital stock or redeem or repurchase
any shares of capital stock, without Paulson’s prior written consent, to the
extent such declaration, payment, distribution, redemption or repurchase is
permitted by Section 4.07(b)(1), (2), (4), (5), (6), (8), (12), (13), (15),
(16), (17) and (19) of the indentures for such Existing Notes.

Section 8. Related Party Transactions. Prior to a Qualified Public Offering, the
Company shall not, and shall cause its direct and indirect subsidiaries not to,
enter into any transaction or series of transactions with the Apollo Holders or
any of their respective Affiliates if such transaction involves a consideration
in excess of $10 million unless (A) Paulson gives its prior written consent or
(B) such transaction is (i) contemplated by the Exchange Transactions, a
Preemptive Event pursuant to which Paulson accepted and was provided with, or
failed to accept the Preemptive Rights Offer, or pursuant to any agreements or
arrangements entered into prior to the date hereof, (ii) expressly permitted by
Section 4.11(b) (Transactions with Affiliates) of the indentures pursuant to
which the New Notes are issued as supplemented, amended or otherwise modified
from time to time, or (iii) not materially less favorable to the Company,
Intermediate, Realogy or any of their respective direct or indirect subsidiaries
than those that could have been obtained in a comparable transaction with an
unrelated person, as evidenced by a resolution adopted in good faith by the
majority of the Board approving such transaction and an officer’s certificate
certifying that such transaction complies with clause (B)(iii) of this
Section 8.

Section 9. Amendment of Convertible Notes. Without the prior written consent of
Paulson, the Company will not enter into any amendment or supplement of the
indenture that governs the Convertible Notes that would materially adversely
affect Paulson for so long as Paulson holds at least 50% of the Convertible
Notes it receives in the Exchange Offers.

Section 10. Ownership of Subsidiaries. Without the prior written consent of
Paulson, (i) the Company shall not permit its Subsidiaries to effectuate an
initial public offering of common



--------------------------------------------------------------------------------

stock, (ii) the Company shall at all times own 100% of the capital stock of
Intermediate and Intermediate shall at all times own, directly or indirectly
100% of the capital stock of Realogy and (iii) the Company shall not engage in
any business or activity other than owning shares of Intermediate and
Intermediate shall not engage in any business or activity other than owning
shares of Realogy.

Section 11. HSR. To the extent necessary in order to enable Paulson from time to
time to convert all of its then outstanding Convertible Notes into Class A
Common Stock without filing a notification under the HSR Act at the time of the
desired conversion, the Company will cooperate with and assist Paulson in
completing an annual notification to comply with the requirements of the HSR
Act. The Company shall provide Paulson with written notice at least seventy five
(75) days prior to (i) a Change of Control (as such term is defined in the
indentures pursuant to which the New Notes are issued), to the extent such
Change of Control occurs prior to a Qualified Public Offering, and (ii) a
Qualified Public Offering; provided that such Change of Control or Qualified
Public Offering, as applicable, may be consummated within such seventy five
(75) day period if Paulson has complied with the requirements of the HSR Act and
received the necessary approvals or otherwise determined no filing under the HSR
Act is required following conversion of its then outstanding Convertible Notes
into Class A Common Stock. The Company shall also pay (a) any HSR Act filing fee
incurred by Paulson under this Agreement and (b) all other fees and expenses
(including reasonable attorneys’ fees of one counsel not to exceed $50,000 on an
annual basis) incurred by Paulson in connection with such filings.

Section 12. Notices. In the event a notice or other document is required to be
sent hereunder to the Company or to any party hereto, such notice or other
document, if sent by mail, shall be sent by registered mail, return receipt
requested (and by air mail in the event the addressee is not in the continental
United States), to the party entitled to receive such notice or other document
at the address set forth on Annex I hereto. Any such notice shall be effective
and deemed received three (3) days after proper deposit in the mails, but actual
notice shall be effective however and whenever received. Any party may effect a
change of address for purposes of this Agreement by giving notice of such change
to each of the other parties in the manner provided herein. Until such notice of
change of address is properly given, the addresses set forth on Annex I shall be
effective for all purposes.

Section 13. Amendment. This Agreement may be amended, modified, supplemented or
waived from time to time by an instrument in writing signed by the Company,
Realogy, Paulson and each Apollo Holder.

Section 14. Term; Termination. This Agreement shall only become effective on the
Closing Date; provided that this Agreement shall automatically terminate if the
Exchange Offers contemplated herein are terminated and abandoned. Unless earlier
terminated by the mutual agreement of all the parties hereto, this Agreement
shall terminate automatically upon the earlier of (i) the dissolution of the
Company (unless the Company continues to exist after such dissolution as a
limited liability company or in another form, whether incorporated in Delaware
or another jurisdiction), (ii) with respect to Paulson, the first date on which
Paulson ceases to hold, directly or indirectly, Registrable Securities (assuming
all of the then outstanding Convertible Notes held by Paulson have been
converted into shares of Class A Common Stock) representing at least 5% of the
outstanding shares of Common Stock on a fully-diluted basis and



--------------------------------------------------------------------------------

(iii) with respect to each Apollo Holder, the first date on which such Apollo
Holder ceases to hold, directly or indirectly, any shares of Common Stock or
Convertible Notes convertible into shares of Common Stock.

Section 15. Miscellaneous Provisions.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(b) The Company may, without the consent of Paulson, permit any holder that
acquires in the Exchange Offers Convertible Notes convertible into shares of
Class A Common Stock representing 10% or more of the outstanding shares of
Common Stock on an “as converted” basis to become a party to this Agreement and
to give such holder the same rights as Paulson under this Agreement.

(c) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(d) Except as provided in Section 14, any party to this Agreement who Disposes
of all of his, her or its Common Stock and/or Convertible Notes in conformity
with the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder other than rights to indemnification
under Section 4, if applicable.

(e) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(f) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

(g) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other



--------------------------------------------------------------------------------

provision or any other jurisdiction, and such invalid, illegal or otherwise
unenforceable provisions shall be null and void as to such jurisdiction. It is
the intent of the parties, however, that any invalid, illegal or otherwise
unenforceable provisions be automatically replaced by other provisions which are
as similar as possible in terms to such invalid, illegal or otherwise
unenforceable provisions but are valid and enforceable to the fullest extent
permitted by law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

(i) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submit to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(j) No course of dealing between the Company, or its subsidiaries, and the other
parties hereto (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

(k) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(l) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the



--------------------------------------------------------------------------------

parties hereto, whether written, oral or otherwise, as to such subject matter.
Unless otherwise provided herein, any consent required by any party hereto may
be withheld by such party in its sole discretion.

(m) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(n) If, and as often as, there are any changes in the Common Stock and/or
Convertible Notes, as applicable, by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to the Common Stock or Convertible Notes as so changed.

(o) Without limiting anything in the Charter or the Bylaws, no director of the
Company shall be personally liable to the Company or any party hereto as a
result of any acts or omissions taken under this Agreement in good faith.

(p) Notwithstanding anything to the contrary contained herein, (i) each Apollo
Holder may assign its rights or obligations, in whole or in part, under this
Agreement to any member of the Apollo Holders, and such Person shall
automatically become party to this Agreement and this Agreement shall be amended
and restated to provide that such Person or a designee of such Person shall have
the same rights and obligations of the Apollo Holders and the Apollo Holders
hereunder and (ii) Paulson may assign its rights under Section 4.2 and
Section 4.5 to any third party transferee in connection with any transfer (other
than pursuant to a public offering) of at least $10 million aggregate principal
amount of its Subject Securities, provided that such third party transferee
executes and delivers to the Company a joinder agreement in the form set forth
in Exhibit A and becomes a party to this Agreement.

* * * * *



--------------------------------------------------------------------------------

This Agreement is executed by the parties hereto to be effective as of the
Closing Date.

 

REALOGY CORPORATION By:   /s/ Anthony E. Hull Name:   Anthony E. Hull Title:  
EVP, CFO & Treasuer

 

DOMUS HOLDINGS CORP. By:   /s/ Anthony E. Hull   Name: Anthony E. Hull   Title:
EVP, CFO & Treasuer



--------------------------------------------------------------------------------

DOMUS INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

    its manager

By:  

AIF VI Management, LLC,

    its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President

 

RCIV HOLDINGS, L.P. (CAYMAN) By:  

Apollo Advisors VI (EH), L.P.,

    its general partner

By:  

Apollo Advisors VI (EH-GP), Ltd.,

    its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President

 

APOLLO INVESTMENT FUND VI, L.P. By:  

Apollo Advisors VI, L.P.,

    its general partner

By:  

Apollo Capital Management VI, LLC,

    its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President

 

DOMUS CO-INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

    its managing member

By:  

AIF VI Management, LLC,

    its general partner

By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President



--------------------------------------------------------------------------------

RCIV HOLDINGS (LUXEMBOURG), S.A.R.L. By:   /s/ Laurie Medley   Name: Laurie
Medley   Title: Vice President



--------------------------------------------------------------------------------

PAULSON & CO. INC. By:   /s/ Stuart Merzer   Name: Stuart Merzer   Title:
Authorized Signatory



--------------------------------------------------------------------------------

ANNEX I

ADDRESSES FOR NOTICE

DOMUS HOLDINGS CORP.

DOMUS INVESTMENT HOLDINGS, LLC

RCIV HOLDINGS, L.P. (CAYMAN)

RCIV HOLDINGS (LUXEMBOURG) S.A.R.L.

APOLLO INVESTMENT FUND VI, L.P.

DOMUS CO-INVESTMENT HOLDINGS LLC

c/o Apollo Management VI, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Attention: Marc Becker

Email: Becker@apollolp.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention: Stacy J. Kanter, Esq.

         Thomas W. Greenberg, Esq.

PAULSON & CO. INC.

1251 Avenue of the Americas, 50th Floor

New York, NY, 10020

Attn: Mr. Alex Blades

Telephone: (212) 956-2221

Fax: (212) 351-5887

with a copy (which shall not constitute notice) to:

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue

New York, NY 10176

Facsimile: (212) 986-8866

Attn: Max Karpel, Esq.

Jonathan Ain, Esq.



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (“Joinder”) is executed pursuant to the terms of the
Investor Securityholders Agreement dated as of November 30, 2010, a copy of
which is attached hereto (the “Investor Securityholders Agreement”), by the
transferee (“Transferee”) executing this Joinder. By the execution of this
Joinder, the Transferee agrees as follows:

 

  1. Acknowledgement. Transferee acknowledges that Transferee is acquiring or
receiving from Paulson $10 million or more in aggregate principal amount of
certain Convertible Notes convertible at any time at the option of the holders
thereof, in whole or in part, into shares of Class A Common Stock of Domus
Holdings Corp. a Delaware corporation (the “Company”). Capitalized terms used
herein without definition are defined in the Investor Securityholders Agreement
and are used herein with the same meanings set forth therein.

 

  2. Agreement to be Bound. Transferee by delivering this Joinder agrees that it
shall have only the registration rights referenced in Section 4.2 of the
Securityholders Agreement and agrees to become a party to the Securityholders
Agreement.

 

  3. Further Agreement. The Transferee further acknowledges and agrees that it
shall not have any rights under the Securityholders Agreement other than
piggy-back registration rights and certain indemnification rights.

 

  4. Effectiveness. This Joinder shall take effect and Transferee shall be bound
by Sections 4.2 and 4.5 of the Investor Securityholders Agreement immediately
upon the execution hereof.

 

  5. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.



--------------------------------------------------------------------------------

  Name of Transferee    Signature    Date



--------------------------------------------------------------------------------

Schedule III

Form of Avenue Stockholders Agreement



--------------------------------------------------------------------------------

 

 

INVESTOR SECURITYHOLDERS AGREEMENT

by and among

DOMUS HOLDINGS CORP.,

REALOGY CORPORATION,

AVENUE CAPITAL MANAGEMENT II, L.P., and

the SECURITYHOLDERS that are parties hereto

DATED AS OF NOVEMBER 30, 2010

 

 

 



--------------------------------------------------------------------------------

INVESTOR SECURITYHOLDERS AGREEMENT, dated as of November 30, 2010 (this
“Agreement”), by and among Domus Holdings Corp., a Delaware corporation (the
“Company”), Realogy Corporation, a Delaware corporation (“Realogy”), Avenue
Capital Management II, L.P., a limited partnership (together with its affiliated
funds, (“Avenue”)), and the Apollo Holders (as such term is hereinafter
defined).

WHEREAS, the Company owns, directly or indirectly, all of the outstanding equity
interests of Realogy;

WHEREAS, Realogy has previously issued 10.50% Senior Notes due 2014,
11.00%/11.75% Senior Toggle Notes due 2014, and 12.375% Senior Subordinated
Notes due 2015 (collectively, the “Existing Notes”);

WHEREAS, Avenue will exchange its Existing Notes for new 11.00% Senior Cash
Notes due 2017, new 11.50% Senior Cash Notes due 2017, and new 12.875% Senior
Subordinated Notes due 2018 (collectively, the “Extended Maturity Notes” and
together with the Convertible Notes, the “New Notes”) and 11.00% Series A
Convertible Notes due 2018 (the “Series A Convertible Notes”), 11.00% Series B
Convertible Notes due 2018 (the “Series B Convertible Notes”) and 11.00% Series
B Convertible Notes due 2018 (the “Series C Convertible Notes” and, together
with the Series A Convertible Notes and the Series B Convertible Notes, the
“Convertible Notes”) convertible at any time at the option of the holders
thereof, in whole or in part, into shares of Class A common stock of the
Company, par value $0.01 per share (the foregoing transactions, collectively,
the “Exchange Transactions”);

WHEREAS, RCIV Holdings (Luxembourg) s.à.r.l., a Luxembourg société à
responsabilité limitée (“RCIV Luxco”), a wholly owned subsidiary of RCIV
Holdings, L.P, a Cayman Islands exempted limited partnership (“RCIV Cayman”),
owns Existing Notes and will own Convertible Notes convertible into an equity
interest in the Company upon consummation of the Exchange Transactions;

WHEREAS, Apollo Investment Fund VI, LP, a Delaware limited partnership (“AIF
VI”), Domus Investment Holdings, LLC, a Delaware limited liability company
(“Domus Investment”) and Domus Co-Investment Holdings, LLC, a Delaware limited
liability company (“Co-Investment Holdings”), each own capital stock of the
Company; and

WHEREAS, each of the Company, the Apollo Holders and Avenue deem it to be in
their respective best interests to enter into this Agreement to set forth their
agreements with respect to certain matters concerning the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, intending to be legally bound, the parties
hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract or otherwise) of a
Person.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

“AIF VI” has the meaning set forth in the preamble.

“Apollo Holders” means AIF VI, Domus Investment, RCIV Cayman, RCIV Luxco and
Co-Investment Holdings, collectively with each of their respective Affiliates
(including, for avoidance of doubt, any syndication vehicles).

“Avenue” has the meaning set forth in the recitals.

“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.

“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.

“Closing Date” means the date of the closing of the Exchange Transactions.

“Co-Investment Holdings” has the meaning set forth in the preamble.

“Common Stock” means the Class A Common Stock, and the Class B Common Stock,
collectively, and any class of common stock into which the Class A common stock
or Class B common stock may be reclassified, converted or exchanged.

“Company” has the meaning set forth in the preamble.

“Company Offered Securities” has the meaning set forth in Section 2.

“Convertible Notes” has the meaning set forth in the preamble.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Subject
Securities (or any interest therein or right thereto) or of all or part of the
voting power (other than the granting of a revocable proxy) associated with the
Subject Securities (or any interest therein) whatsoever, or any other transfer
of beneficial ownership of Subject Securities whether voluntary or involuntary,
including, without limitation (a) as a part of any liquidation of a
securityholder’s assets or (b) as a part of any reorganization of a
securityholder pursuant to the United States, state, foreign or other bankruptcy
law or other similar debtor relief laws. “Dispose” shall have a correlative
meaning.

“Domus Investment” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Transactions” has the meaning set forth in the recitals.

“Existing Notes” has the meaning set forth in the recitals.

“Extended Maturity Notes” has the meaning set forth in the recitals.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act.

 

3



--------------------------------------------------------------------------------

“Intermediate” shall mean Domus Intermediate Holdings Corp., a Delaware
corporation.

“IPO” means the initial public offering of shares of the Common Stock pursuant
to an effective Registration Statement under the Securities Act.

“Lock-Up Period” has the meaning set forth in Section 3.1(c).

“Lock-Up Exceptions” has the meaning set forth in Section 3.1(c).

“Losses” has the meaning set forth in Section 3.3(a).

“New Notes” has the meaning set forth in the recitals.

“Participating Holders” has the meaning set forth in Section 3.2(a).

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a governmental entity or any department, agency or political
subdivision thereof or any other entity.

“Piggy-Back Notice” has the meaning set forth in Section 3.1(a).

“Piggy-Back Registration Right” has the meaning set forth in Section 3.1(a)

“Preemptive Event” has the meaning set forth in Section 2.

“Preemptive Rights Offer” has the meaning set forth in Section 2.

“Preemptive Rights Offer Notice” has the meaning set forth in Section 2.

“Pro Rata Debt Ownership” shall be a fraction of the Company Offered Securities
determined by dividing (A) the aggregate principal amount of New Notes then
owned by Avenue plus the aggregate principal amount of Convertible Notes
converted into Class A Common Stock by Avenue to the extent such Class A Common
Stock is still held by Avenue by (B) $[ ] billion (which is the total
outstanding indebtedness of the Company and Realogy on a consolidated basis as
of the date of this Agreement).

“Proportionate Debt Percentage” shall mean a number (expressed as a percentage)
equal to a fraction, the numerator of which is the aggregate principal amount of
the debt proposed to be purchased by the holder of the Existing Notes or New
Notes in connection with a debt financing to third parties and the denominator
of which is the aggregate principal amount of the Existing Notes or New Notes
owned by such holder.

“Proportionate Percentage” with respect to any holder of Common Stock, shall
mean a number (expressed as a percentage) equal to a fraction, the numerator of
which is the total number of shares of Common Stock proposed to be transferred
by such holder in a proposed Disposition and the denominator of which is the
total number of shares of Common Stock owned by such holder.

“Public Sale” means any sale, occurring simultaneously with or after an IPO, of
Common Stock to the public pursuant to an offering registered under the
Securities Act or to the public in the manner described by the provisions of
Rule 144 promulgated thereunder, other than an offering relating to employee
incentive plans.

 

4



--------------------------------------------------------------------------------

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective Registration Statement filed by the Company with the SEC (other
than (i) a registration relating solely to an employee benefit plan or employee
stock plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Class A Common Stock (by the Company and/or
other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and (b) the listing of Company Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market, the New York Stock Exchange or any
successor exchange to the foregoing.

“RCIV Cayman” has the meaning set forth in the preamble.

“RCIV Luxco” has the meaning set forth in the preamble.

“Realogy” has the meaning set forth in the recitals.

“Registrable Securities” shall mean (i) the shares of Class A Common Stock
issued upon the conversion of the Convertible Notes, (ii) the shares of Class A
Common Stock acquired in connection with the exercise of preemptive rights in
accordance with Section 2, (iii) any and all shares of Common Stock issued or
issuable with respect to Registrable Securities by way of stock dividend or a
stock split; provided, that any Registrable Securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such Registrable Securities has been declared effective under the
Securities Act and such Registrable Securities have been disposed of pursuant to
such Registration Statement, (B) such Registrable Securities have been disposed
of in reliance upon Rule 144 (or any similar provision then in force) under the
Securities Act or (C) except for a transfer in accordance with Section 8(p),
such Registrable Securities shall have been otherwise transferred to a third
party; and provided, further, that any securities that have ceased to be
Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security and (iv) any
shares of Common Stock required to be registered by the Company on behalf of any
other Person possessing registration rights pursuant to another agreement in
which the Company had granted such rights.

“Registration Statement” means any shelf registration statement or other
registration statement filed with the SEC with respect to the Common Stock.

“Sale Notice” has the meaning set forth in Section 4.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Convertible Notes” has the meaning set forth in the recitals.

“Series B Convertible Notes” has the meaning set forth in the recitals.

“Series C Convertible Notes” has the meaning set forth in the recitals.

 

5



--------------------------------------------------------------------------------

“Subject Securities” means shares of Class A Common Stock, the Convertible Notes
and any shares of Class A Common Stock issuable upon conversion thereof.

“Tag-Along Holder” has the meaning set forth in Section 4(b).

“Tag-Along Notice” has the meaning set forth in Section 4(b).

“Tag-Along Transaction” has the meaning set forth in Section 4(a)

“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.

Section 2. Preemptive Events. If any time prior to (but not including) a
Qualified Public Offering, (i) the Company or Realogy proposes to issue or sell
any equity securities (or securities convertible into, issuable upon exercise of
or exchangeable for any such equity securities) (not including (a) securities
issued pursuant to any equity compensation plans, (b) securities issued as a
dividend or distribution or upon any stock split, recapitalization or other
subdivision or combination of securities, (c) securities issued upon the
exercise, conversion or exchange of any options, warrants or convertible
securities issued prior to the date hereof or for which Avenue has had the
opportunity to subscribe for pursuant to its preemptive rights (and which shall
include the Convertible Notes), (d) securities issued (other than to an Apollo
Holder) in connection with (X) the funding of an acquisition (whether by stock
sale, merger, recapitalization, asset purchase or otherwise) or (Y) a joint
venture or strategic alliance) or (ii) the Company or Realogy proposes to issue
or sell debt to any Affiliate of Realogy or the Company (for the avoidance of
doubt, such Affiliate of Realogy or the Company shall not include the Company,
Realogy, Intermediate or any subsidiary of Realogy) (collectively, “Company
Offered Securities”), the Company shall give notice in writing (the “Preemptive
Rights Offer Notice”) to Avenue of such proposed issuance or sale (a “Preemptive
Event”). The Preemptive Rights Offer Notice shall describe the proposed
transaction, identify the proposed purchaser(s), and contain an offer (the
“Preemptive Rights Offer”) to sell to Avenue, at the same price, on the same
terms and for the same consideration to be paid by the proposed purchaser(s).
With respect to clause (i) of this Section 2, Avenue shall have the right to
participate in the Preemptive Event up to its respective pro rata fully-diluted
portion of its equity ownership (which shall be a fraction of the Company
Offered Securities determined by dividing (A) the number of shares of Common
Stock then owned by Avenue on a fully-diluted basis assuming the conversion of
all of its Convertible Notes by (B) the number of shares of Common Stock then
outstanding (before giving effect to the Preemptive Event) on a fully-diluted
basis assuming, among other things, the conversion of all Convertible Notes then
outstanding. With respect to clause (ii) of this Section 2, Avenue shall have
the right to participate in the Preemptive Event up to its Pro Rata Debt
Ownership. The Preemptive Rights Offer Notice shall be made fifteen (15) days
prior to the relevant issuance or sale. If Avenue fails to accept in writing the
Preemptive Rights Offer by the tenth (10th) day after the Company’s delivery of
the Preemptive Rights Offer Notice, Avenue shall have no further rights with
respect to the proposed transaction; provided, however, that if any of the terms
of the Preemptive Event, taken as a whole, materially change after the date of
the Preemptive Rights Offer Notice, then the Company shall be required to give a
new Preemptive Rights Offer Notice and Avenue shall have an additional ten
(10) days to accept in writing the Preemptive Rights Offer. If at any time prior
to a Qualified Public Offering, the Company or Realogy proposes to undertake a
debt financing to third parties and the Apollo

 

6



--------------------------------------------------------------------------------

Holders do not participate in such debt financing, then the Company shall use
its commercially reasonable efforts to allow Avenue to participate, up to its
Pro Rata Debt Ownership, at the same price, on the same terms and for the same
consideration as other participants in the financing; provided however that if
the Apollo Holders participate in such financing, then Avenue shall have the
right to participate in the financing at the same price, on the same terms and
for the same consideration as the Apollo Holders, provided that the
Proportionate Debt Percentage of debt to be purchased by Avenue shall not exceed
the Proportionate Debt Percentage of debt that the Apollo Holders elect to
acquire in such debt financing to third parties.

Section 3. Registration Rights.

3.1 Piggy-Back Registration Rights.

(h) Participation. Subject to Section 3.1(b), if at any time the Company
proposes to register any of its shares of Common Stock under the Securities Act
(other than a registration on Form S-4 or S-8 or any successor form to such
Forms or any registration of securities as it relates to an offering and sale to
management of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement or pursuant to a shelf registration statement), whether
for its own account or for the account of one or more stockholders of the
Company, and the registration form to be used may be used for any registration
of Registrable Securities, then the Company shall give prompt written notice
(the “Piggy-Back Notice”) to Avenue of its intention to effect such a
registration and, subject to Section 3.1(b), shall include in such registration
all Registrable Securities with respect to which the Company has received a
written request from Avenue for inclusion therein within 15 days after the
receipt of the Piggy-Back Notice. The Piggy-Back Notice shall offer Avenue the
right, subject to Section 3.1(b) (the “Piggy-Back Registration Right”), to
register such number of shares of Registrable Securities as Avenue may request
and shall set forth (i) the anticipated filing date of such Registration
Statement and (ii) the number of shares of Class A Common Stock that is proposed
to be included in such Registration Statement.

(i) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 3.1 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering advises the
Company that the total or kind of securities which Avenue and any other persons
or entities intend to include in such offering would be reasonably likely to
adversely affect the price, timing or distribution of the securities offered in
such offering, then the number of securities proposed to be included in such
registration shall be allocated among the Company and all of the selling
securityholders, such that the number of securities that each such Person shall
be entitled to sell in the Underwritten Offering shall be included in the
following order:

(i) In the event of an exercise by any Person possessing demand rights pursuant
to another agreement in which the Company has granted demand rights:

(1) first, the Registrable Securities held by the Person exercising a demand
right pursuant to any other agreement in which the Company has granted demand
rights, pro rata based upon the number of Registrable Securities proposed to be
included by each such Person in connection with such registration;

 

7



--------------------------------------------------------------------------------

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 3.1(a) or pursuant to any other agreement in which the Company has
granted piggy-back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration; and

(3) third, the securities to be issued and sold by the Company in such
registration.

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration; and

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 3.1(a) or pursuant to any other agreement in which the Company has
granted Piggy-Back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration.

Notwithstanding anything to the contrary set forth in this Section 3.1(b), if
the managing underwriter for an Underwritten Offering advises the Company that
the inclusion of the number of shares of Common Stock proposed to be included in
any registration by any particular Person would interfere with the successful
marketing (including pricing) of such shares to be offered thereby, then the
number of such shares proposed to be included in such registration by such
Person shall be reduced to the lower of the number of such shares that the
managing underwriter advises that such Person may sell in the Underwritten
Offering and the number of such shares calculated pursuant to the foregoing.

(j) Lock-up. If the Company at any time shall register shares of Common Stock
under the Securities Act for sale to the public in an underwritten offering and
if requested by the lead managing underwriter, Avenue agrees not to sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose of, any capital stock of the Company without the prior written
consent of the lead managing underwriter, during a period of not more than
ninety (90) days (or up to one hundred eighty (180) days if requested by the
lead managing underwriter in connection with a Qualified Public Offering)
commencing on the effective date of the Registration Statement (the “Lock-Up
Period”); provided, however, that, if any holders of Registrable Securities
shall be subject to a shorter period or receives more advantageous terms
relating to the Lock-Up Period, then the Lock-Up Period shall be such shorter
period and also on such more advantageous terms and Avenue shall be released
from its obligations under this clause to the extent any other holder of
Registrable Securities is released. Notwithstanding the foregoing, Avenue shall
be entitled to transfer any shares of Class A Common Stock (i) as a bona fide
gift or gifts, provided that the donee or donees thereof agree to be bound in
writing by the restrictions set forth herein, (ii) to Affiliates of Avenue where
such Affiliates agree to be bound in writing by the restrictions set forth
herein, (iii) with the prior written consent of the Company, (iv) to a nominee
or custodian of a Person to whom a disposition or transfer would be permitted
hereunder, provided that such nominee or custodian agrees to be bound in writing
by the restrictions set forth herein, (v) following the consummation of a
Qualified Public Offering, in transactions relating to shares of Common Stock or
other securities acquired in open market

 

8



--------------------------------------------------------------------------------

transactions, or (vi) to any wholly-owned subsidiary or any stockholders,
partners, members or similar persons of Avenue, provided that such Person agrees
to be bound in writing by the restrictions set forth herein; provided that, in
the case of this clause (i), (iv), (v) and (vi), such transfers do not give rise
to a requirement to disclose in any public report or filing with the SEC and
Avenue does not otherwise voluntarily effect any public filing or report
regarding such transfers (collectively, the “Lock-Up Exceptions”). In addition,
if requested by the lead managing underwriter, in connection with a public
offering, Avenue shall enter into a customary lock-up agreement with the lead
managing underwriter. If the Company notifies Avenue of its intention to
consummate a Qualified Public Offering, on its own behalf or in connection with
an exercise by any Person possessing demand rights pursuant to another agreement
in which the Company has granted demand rights, Avenue agrees that it shall
not sell publicly, make any short sale of, grant any option for the purchase of,
or otherwise dispose, any shares of Class A Common Stock (except, in each case,
as part of the Qualified Public Offering, if permitted) during the period
beginning on the delivery or receipt of such notice until the expiration of the
Lock-Up Period, subject to the Lock-Up Exceptions.

(k) Company Control. The Company may decline to file a Registration Statement
after giving the Piggy-Back Notice, or withdraw a Registration Statement after
filing and after such Piggy-Back Notice, but prior to the effectiveness of the
Registration Statement, provided that the Company shall promptly notify Avenue
in writing of any such action and provided further that the Company shall bear
all reasonable expenses incurred by Avenue or otherwise in connection with such
withdrawn Registration Statement.

(l) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering under this Section 3.1 unless such Person (i) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-ups and other documents required for such
underwriting arrangements. Nothing in this Section 3.1(e) shall be construed to
create any additional rights regarding the Piggy-Back registration of
Registrable Securities in any Person otherwise than as set forth herein.

(m) Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 3, including reasonable fees and expenses of
one counsel to the Participating Holders which shall not exceed $100,000;
provided, that each Participating Holder shall pay any remaining counsel fees
and expenses and all applicable underwriting fees, discounts and similar charges
(pro rata based on the securities sold).

(n) Publicly Available Information. If the Company is not required to file
reports under the Securities Act or the Exchange Act, the Company will make
publicly available such necessary information for so long as necessary to permit
sales pursuant to Rule 144 under the Securities Act.

3.2 Registration Rights Procedures.

 

9



--------------------------------------------------------------------------------

(o) In connection with the Company’s obligation under Section 3.1 to file a
Registration Statement, the Company shall use its reasonable best efforts to
cause such Registration Statement to become effective to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement or prospectus, or any amendments or
supplements thereto, (x) furnish to the underwriters, if any, and to the holders
of Registrable Securities covered by the applicable Registration Statement
(“Participating Holders”), copies of all documents prepared to be filed, which
documents shall be subject to the review of such underwriters and the
Participating Holders and their respective counsel and make such changes to such
documents as are reasonably requested by the Participating Holders and
(y) except in the case of a registration under Section 3.1, not file any
Registration Statement hereunder or prospectus or amendments or supplements
thereto to which the underwriters, if any, or the Participating Holders shall
reasonably object;

(ii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement and supplements to the prospectus as may be
(x) reasonably requested by any other Participating Holder (to the extent such
request relates to information relating to such holder), or (z) necessary to
keep such registration effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws with
respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;

(iii) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable prospectus or any amendment or supplement to
such prospectus has been filed, (b) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such prospectus or
for additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in any material respect, and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(iv) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
prospectus included in

 

10



--------------------------------------------------------------------------------

such Registration Statement (as then in effect) contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements therein (in the case of such prospectus and any preliminary
prospectus, in light of the circumstances under which they were made) not
misleading or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or prospectus in order
to comply with the Securities Act and, in either case as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to the Participating Holders and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement
or prospectus which shall correct such misstatement or omission or effect such
compliance;

(v) use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order suspending the use of any preliminary or final
prospectus;

(vi) promptly incorporate in a prospectus supplement or post-effective amendment
such information as the managing underwriter or underwriters reasonably believes
should be included therein relating to the plan of distribution with respect to
such Registrable Securities, and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment;

(vii) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(viii) deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such
Participating Holder or underwriter may reasonably request (it being understood
that the Company consents to the use of such prospectus or any amendment or
supplement thereto by such holder of Common Stock and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such prospectus or any amendment or supplement thereto) and such other
documents as Avenue or underwriter may reasonably request in order to facilitate
the disposition of the Registrable Securities by Avenue or underwriter;

(ix) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Securities by
the time a Registration Statement is declared effective by the SEC under all
applicable state securities or “blue sky” laws of such jurisdictions as Avenue,
the holder of Registrable Securities or the managing underwriter or underwriter,
if any, shall reasonably request in writing, keep each such registration or
qualification or exemption effective and do any and all other acts and things
that may be reasonably necessary or advisable to enable Avenue or the holder of
Registrable Securities to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by Avenue or such holder; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.2(a)(ix) and

 

11



--------------------------------------------------------------------------------

except as may be required by the Securities Act, (ii) subject itself to taxation
in any such jurisdiction, or (iii) submit to the general service of process in
any such jurisdiction;

(x) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xi) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the managing
underwriter or underwriters, if any, reasonably request in order to expedite or
facilitate the registration and disposition of such Registrable Securities;

(xii) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holder or underwriters, as the case may be,
and their respective counsel;

(xiii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(xiv) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(xv) use its reasonable best efforts to comply with all applicable securities
laws and make available to its securityholders party hereto, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

(xvi) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by any such underwriter, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Person in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence responsibility; provided that any such Person
gaining access to information regarding the Company pursuant to this
Section 3.2(a)(xvi) shall agree to hold in strict confidence and shall not make
any disclosure

 

12



--------------------------------------------------------------------------------

or use any information regarding the Company that the Company determines in good
faith to be confidential, and of which determination such Person is notified,
unless (w) the release of such information is requested or required (by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process), (x) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (y) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (z) such information is independently developed by such Person;

(xvii) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

(xviii) as of the effective date of any Registration Statement relating thereto,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on the NASDAQ Global Select Market, the NASDAQ Global Market or the New
York Stock Exchange; and

(xix) as of the effective date of any Registration Statement relating thereto,
provide a transfer agent and registrar for all such Registrable Securities.

(p) The Company may require each Participating Holder to furnish to the Company
such information, documents and instruments from such Participating Holder as
the Company may from time to time reasonably request, including, but not limited
to, a questionnaire, custody agreement, power of attorney, lock-up letters and
underlying agreement. Each Participating Holder agrees to furnish such
information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this Agreement.

(q) Each Participating Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.2(a)(iv), such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Participating Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3.2(a)(iv), or until such
Participating Holder is advised in writing by the Company that the use of the
prospectus may be resumed, and if so directed by the Company, such Participating
Holder shall deliver to the Company (at the Company’s expense) all copies of the
prospectus covering such Registrable Securities, other than permanent file
copies, then in such Participating Holder’s possession. In the event the Company
shall give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended prospectus contemplated by Section 3.2(a)(iv) or is
advised in writing by the Company that the use of the prospectus may be resumed.

 

13



--------------------------------------------------------------------------------

(r) Avenue shall not use any free writing prospectus (as defined in Rule 405) in
connection with the sale of Registrable Securities without the prior consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed.

3.3 Indemnification.

(s) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, Avenue and its officers, directors, employees, managers,
members, partners and agents and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) Avenue or
such other indemnified Person from and against all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses including all reasonable expenses
incurred in enforcing this indemnity) (collectively, the “Losses”) caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus (including any issuer free writing prospectus) or any
amendment thereof or supplement thereto or any omission (or alleged omission) of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as the same are caused by any information
furnished in writing to the Company by Avenue expressly for use therein. In
connection with an Underwritten Offering and without limiting any of the
Company’s other obligations under this Agreement, the Company shall also
indemnify such underwriters, their officers, directors, employees and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
(and exceptions thereto) of Avenue. Reimbursements payable pursuant to the
indemnification contemplated by this subsection (a) will be made by periodic
payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.

(t) In connection with any proposed registration in which Avenue is
participating pursuant to this Agreement, Avenue agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) the
Company or such other indemnified Person against all Losses caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of
material fact contained in the Registration Statement, prospectus or preliminary
prospectus (including any issuer free writing prospectus) or any amendment
thereof or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, but only to the extent that such untrue statement or omission
contained in any information or affidavit so furnished in writing by Avenue to
the Company for inclusion in such Registration Statement, prospectus or
preliminary prospectus and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the securities to the Person asserting such
loss, claim, damage, liability or expense. In no event shall the liability of
Avenue hereunder be greater in amount than the dollar amount of the net cash
proceeds actually received by Avenue upon the sale of the securities giving rise
to such indemnification obligation. The Company and Avenue shall be entitled to
receive indemnities from underwriters, selling brokers, dealer

 

14



--------------------------------------------------------------------------------

managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons for inclusion in any prospectus or
Registration Statement.

(u) Any Person entitled to indemnification hereunder will (i) give prompt (but
in any event within 30 days after such Person has actual knowledge of the facts
constituting the basis for indemnification) written notice to the indemnifying
party of any claim with respect to which it seeks indemnification and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any delay or failure to so notify the indemnifying party shall relieve the
indemnifying party of its obligations hereunder only to the extent, if at all,
that the indemnifying party is actually prejudiced by reason of such delay or
failure; provided, further, however, that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed in writing to pay such fees or expenses, or (b) the indemnifying
party shall have failed to assume the defense of such claim within a reasonable
time after receipt of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, based upon advice
of counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). An
indemnified party shall not be required to consent to any settlement involving
the imposition of equitable remedies or involving the imposition of any
obligations or admissions on such indemnified party other than financial
obligations for which such indemnified party will be indemnified hereunder. No
indemnifying party will be required to consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation. An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim in any one
jurisdiction, unless the use of one counsel would be expected to give rise to a
conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which case the indemnifying
party shall be obligated to pay the fees and expenses of each additional
counsel.

(v) If for any reason the indemnification provided for in the preceding clauses
3.3(a) and 3.3(b) is unavailable to an indemnified party or insufficient to hold
it harmless as contemplated by the preceding clauses 3.3(a) and 3.3(b), then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by the indemnified party and the indemnifying party, but also the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations, provided that Avenue shall not be required to
contribute in an amount greater

 

15



--------------------------------------------------------------------------------

than the dollar amount of the net cash proceeds actually received by Avenue with
respect to the sale of any securities under this Section 4. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

Section 4. Tag-Along Rights.

(a) Prior to the consummation of a Qualified Public Offering, if the Apollo
Holders desire to effect any sale or transfer of shares of Common Stock
representing more than 5% or more of the outstanding shares of Common Stock on a
fully diluted basis in a single transaction or series of related transactions
for value to any third party that is not an Affiliate of the Apollo Holders,
other than in a Public Sale (a “Tag-Along Transaction”), it shall give written
notice to Avenue offering Avenue the option to participate in such Tag-Along
Transaction (a “Sale Notice”). The Sale Notice shall set forth the material
terms of the proposed Tag-Along Transaction and identify the contemplated
transferee or Group.

(b) Avenue may, by written notice to the Apollo Holders (a “Tag-Along Notice”)
delivered within ten (10) days after the date of the Sale Notice (Avenue
delivering such timely notice being a “Tag-Along Holder”), elect to sell in such
Tag-Along Transaction all or a portion of the shares of Class A Common Stock
held by Avenue, provided that, without the consent of the Apollo Holders, the
Proportionate Percentage of shares to be sold by any Tag-Along Holder will not
exceed the Proportionate Percentage of the shares of Common Stock that the
Apollo Holders proposes to sell or transfer in the applicable Tag-Along
Transaction.

(c) If Avenue does not deliver a timely Tag-Along Notice, then the Apollo
Holders may thereafter consummate the Tag-Along Transaction, at the same sale
price and on the same other terms and conditions as are described in the Sale
Notice (including, without limitation, the number of shares of Common Stock
being sold), for a period of one hundred twenty (120) days thereafter (subject
to extension in the event of required regulatory approvals not having been
obtained by such date but in any event no later than two hundred seventy
(270) days after receipt of the Tag-Along Notice). In the event the Apollo
Holders have not consummated the Tag-Along Transaction within such one hundred
twenty (120) day period (subject to extension as provided above), the Apollo
Holders shall not thereafter consummate a Tag-Along Transaction, without first
providing a Sale Notice and an opportunity to Avenue to sell in the manner
provided above. If Avenue gives the Apollo Holders a timely Tag-Along Notice,
then the Apollo Holders shall use reasonable efforts to cause the prospective
transferee or Group to agree to acquire all the shares of Class A Common Stock
identified in all timely Tag-Along Notices, upon the same terms and conditions
as are applicable to the shares of Common Stock held by the Apollo Holders. If
such prospective transferee or Group is unable or unwilling to acquire all the
shares of Common Stock proposed to be included in the Tag-Along Transaction upon
such terms, then the Apollo Holders may elect either to cancel such Tag-Along
Transaction or to allocate the maximum number of shares that such prospective
transferee or Group is willing to purchase among the Apollo Holders and the
Tag-Along Holders in the proportion that the Apollo Holders’ and each such
Tag-Along Holder’s Proportionate Percentage bears to the total Proportionate
Percentages of the Apollo Holders and the Tag-Along Holders. In connection with
the Tag-Along Transaction, each party shall bear its own expenses.

 

16



--------------------------------------------------------------------------------

(d) For purposes of this Section 4, any holder of shares of Common Stock who has
a contractual right (other than, for the avoidance of doubt, pursuant to this
Agreement) to participate in such Tag-Along Transaction or any other holder of
Common Stock who is otherwise participating in such Tag-Along Transaction with
the consent of the Apollo Holders, shall be deemed to be a “Tag-Along Holder”
under this Section 4 (provided that, for the avoidance of doubt, this
Section 4(d) is not intended to nor shall it grant any rights to any Person to
participate in any Tag-Along Transaction that is not otherwise granted pursuant
to Section 4 (a)-(c) above).

Section 5. Notices. In the event a notice or other document is required to be
sent hereunder to the Company or to any party hereto, such notice or other
document, if sent by mail, shall be sent by registered mail, return receipt
requested (and by air mail in the event the addressee is not in the continental
United States), to the party entitled to receive such notice or other document
at the address set forth on Annex I hereto. Any such notice shall be effective
and deemed received three (3) days after proper deposit in the mails, but actual
notice shall be effective however and whenever received. Any party may effect a
change of address for purposes of this Agreement by giving notice of such change
to each of the other parties in the manner provided herein. Until such notice of
change of address is properly given, the addresses set forth on Annex II shall
be effective for all purposes.

Section 6. Amendment. This Agreement may be amended, modified, supplemented or
waived from time to time by an instrument in writing signed by the Company,
Realogy, Avenue and each Apollo Holder.

Section 7. Term; Termination. This Agreement shall only become effective on the
Closing Date; provided that, this Agreement shall automatically terminate if the
Exchange Offers contemplated herein are terminated and abandoned. Unless earlier
terminated by the mutual agreement of all the parties hereto, this Agreement
shall terminate automatically upon the earlier of (i) the dissolution of the
Company (unless the Company continues to exist after such dissolution as a
limited liability company or in another form, whether incorporated in Delaware
or another jurisdiction), (ii) with respect to Avenue, the first date on which
Avenue ceases to hold, directly or indirectly, Registrable Securities (assuming
all of the then outstanding Convertible Notes held by Avenue have been converted
into shares of Class A Common Stock) representing at least 30% of the
Registrable Securities (assuming all of the Convertible Notes held by Avenue on
the Closing Date were converted into shares of Class A Common Stock) Avenue
acquired on the Closing Date or thereafter and (iii) with respect to each Apollo
Holder, the first date on which such Apollo Holder ceases to hold, directly or
indirectly, any shares of Common Stock or Convertible Notes convertible into
shares of Common Stock.

Section 8. Miscellaneous Provisions.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE

 

17



--------------------------------------------------------------------------------

INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(b) The Company may, without the consent of Avenue, permit any holder that
acquires in the Exchange Offers Convertible Notes convertible into shares of
Class A Common Stock representing 10% or more of the outstanding shares of
Common Stock on an “as converted” basis to become a party to this Agreement and
to give such holder the same rights as Avenue under this Agreement.

(c) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(d) Except as provided in Section 7, any party to this Agreement who Disposes of
all of his, her or its Common Stock and/or Convertible Notes in conformity with
the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder other than rights to indemnification
under Section 3.3, if applicable.

(e) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(f) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

(g) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------

(i) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submit to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(j) No course of dealing between the Company, or its subsidiaries, and the other
parties hereto (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

(k) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(l) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the parties hereto, whether written, oral or otherwise, as to such
subject matter. Unless otherwise provided herein, any consent required by any
party hereto may be withheld by such party in its sole discretion.

(m) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(n) If, and as often as, there are any changes in the Common Stock and/or
Convertible Notes, as applicable, by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may

 

19



--------------------------------------------------------------------------------

be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock or Convertible Notes as so
changed.

(o) Without limiting anything in the Charter or the Bylaws, no director of the
Company shall be personally liable to the Company or any party hereto as a
result of any acts or omissions taken under this Agreement in good faith.

(p) Notwithstanding anything to the contrary contained herein, (i) each Apollo
Holder may assign its rights or obligations, in whole or in part, under this
Agreement to any member of the Apollo Holders, and such Person shall
automatically become party to this Agreement and this Agreement shall be amended
and restated to provide that such Person or a designee of such Person shall have
the same rights and obligations of the Apollo Holders and the Apollo Holders
hereunder and (ii) Avenue may assign its rights under Section 3 to any third
party transferee in connection with any transfer (other than pursuant to a
public offering) of at least $10 million aggregate principal amount of its
Subject Securities, provided that such third party transferee executes and
delivers to the Company a joinder agreement in the form set forth in Exhibit A
and becomes a party to this Agreement.

* * * * *

 

20



--------------------------------------------------------------------------------

This Agreement is executed by the parties hereto to be effective as of the
Closing Date.

 

REALOGY CORPORATION By:   /s/ Anthony E. Hull Name:   Anthony E. Hull Title:  
EVP, CFO & Treasuer DOMUS HOLDINGS CORP. By:   /s/ Anthony E. Hull   Name:
Anthony E. Hull   Title: EVP, CFO & Treasuer

 

[Signature Page to Investor Securityholders Agreement - Avenue]



--------------------------------------------------------------------------------

DOMUS INVESTMENT HOLDINGS, LLC By:   Apollo Management VI, L.P., its manager By:
  AIF VI Management, LLC, its general partner By:   /s/ Laurie Medley   Name:
Laurie Medley   Title: Vice President RCIV HOLDINGS, L.P. (CAYMAN) By:   Apollo
Advisors VI (EH), L.P., its general partner By:   Apollo Advisors VI (EH-GP),
Ltd., its general partner By:   /s/ Laurie Medley   Name: Laurie Medley   Title:
Vice President APOLLO INVESTMENT FUND VI, L.P. By:   Apollo Advisors VI, L.P.,
its general partner By:   Apollo Capital Management VI, LLC, its general partner
By:   /s/ Laurie Medley   Name: Laurie Medley   Title: Vice President DOMUS
CO-INVESTMENT HOLDINGS, LLC By:   Apollo Management VI, L.P., its managing
member By:   AIF VI Management, LLC, its general partner By:   /s/ Laurie Medley
  Name: Laurie Medley   Title: Vice President

 

[Signature Page to Investor Securityholders Agreement- Avenue]



--------------------------------------------------------------------------------

RCIV HOLDINGS (LUXEMBOURG), S.A.R.L. By:   /s/ Laurie Medley   Name: Laurie
Medley   Title: Vice President

 

[Signature Page to Investor Securityholders Agreement - Avenue]



--------------------------------------------------------------------------------

AVENUE CAPITAL MANAGEMENT II, L.P.

BY: AVENUE CAPITAL MANAGEMENT II GENPAR, L.P. (ON BEHALF OF FUNDS MANAGED BY IT)

By:   /s/ Marc Lasry   Name: Marc Lasry   Title: Managing Member

 

[Signature Page to Investor Securityholders Agreement - Avenue]



--------------------------------------------------------------------------------

ANNEX I

ADDRESSES FOR NOTICE

DOMUS HOLDINGS CORP.

DOMUS INVESTMENT HOLDINGS, LLC

RCIV HOLDINGS, L.P. (CAYMAN)

RCIV HOLDINGS (LUXEMBOURG) S.A.R.L.

APOLLO INVESTMENT FUND VI, L.P.

DOMUS CO-INVESTMENT HOLDINGS LLC

c/o Apollo Management VI, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Attention: Marc Becker

Email: Becker@apollolp.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention:    Stacy J. Kanter, Esq.

                    Thomas W. Greenberg, Esq.

AVENUE CAPITAL MANAGEMENT II, L.P.

399 Park Avenue, 6th Floor

New York, New York 10022

Attention:    Jane Castle

                    Eric Ross

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue NW

Washington, DC 20036-1511

Facsimile: (202) 955-7697

Attention: Michael S. Mandel, Esq.



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (“Joinder”) is executed pursuant to the terms of the
Investor Securityholders Agreement dated as of November 30, 2010, a copy of
which is attached hereto (the “Investor Securityholders Agreement”), by the
transferee (“Transferee”) executing this Joinder. By the execution of this
Joinder, the Transferee agrees as follows:

 

  1. Acknowledgement. Transferee acknowledges that Transferee is acquiring or
receiving from Avenue $10 million or more in aggregate principal amount of
certain Convertible Notes convertible at any time at the option of the holders
thereof, in whole or in part, into shares of Class A Common Stock of Domus
Holdings Corp. a Delaware corporation (the “Company”). Capitalized terms used
herein without definition are defined in the Investor Securityholders Agreement
and are used herein with the same meanings set forth therein.

 

  2. Agreement to be Bound. Transferee by delivering this Joinder agrees that it
shall have only the registration rights referenced in Section 3 of the
Securityholders Agreement and agrees to become a party to the Securityholders
Agreement.

 

  3. Further Agreement. The Transferee further acknowledges and agrees that it
shall not have any rights under the Securityholders Agreement other than
piggy-back registration rights and certain indemnification rights.

 

  4. Effectiveness. This Joinder shall take effect and Transferee shall be bound
by Section 3 of the Investor Securityholders Agreement immediately upon the
execution hereof.

 

  5. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.



--------------------------------------------------------------------------------

   Name of Transferee    Signature    Date

 

Exhibit A-2